Exhibit 10.3

Execution Copy

CANADIAN GUARANTEE AND SECURITY AGREEMENT

This GUARANTEE AND SECURITY AGREEMENT (this “Agreement”), dated as of
February 6, 2013, by and among the Persons listed on the signature pages hereof
as “Grantors” and those additional entities that hereafter become parties to
this Agreement by executing the form of Joinder attached hereto as Annex 1
(each, together with its successors and permitted assigns, a “Grantor” and
collectively, the “Grantors”), and GUGGENHEIM CORPORATE FUNDING, LLC, in its
capacity as administrative agent for each member of the Lender Group (in such
capacity, together with its successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement of even date herewith (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”) by and among API Technologies Corp., as borrower (together
with its successors and permitted assigns, “Borrower”), the lenders party
thereto as “Lenders” (each of such Lenders, together with its successors and
assigns, is referred to hereinafter as a “Lender” and collectively as the
“Lenders”), and Agent, the Lender Group has agreed to make certain financial
accommodations available to the Borrower pursuant to the terms and conditions
thereof;

WHEREAS, Agent has agreed to act as agent for the benefit of the Lender Group in
connection with the transactions contemplated by the Credit Agreement and this
Agreement;

WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents, and to induce the Lender Group to make financial
accommodations to the Borrower as provided for in the Credit Agreement and the
other Loan Documents, (a) each Grantor has agreed to guarantee the Guaranteed
Obligations, and (b) each Grantor has agreed to grant to Agent, for the benefit
of the Lender Group a continuing security interest in and to the Collateral in
order to secure the prompt and complete payment, observance and performance of,
among other things, the Secured Obligations; and

WHEREAS, each Grantor is a Subsidiary of the Borrower and, as such, will benefit
by virtue of the financial accommodations extended to the Borrower by the Lender
Group.

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

1. Definitions; Construction.

(a) All initially capitalized terms used herein (including in the preamble and
recitals hereof) without definition shall have the meanings ascribed thereto in
the Credit Agreement (including Schedule 1.1 thereto). Any terms (whether
capitalized or lower case) used in this Agreement that are defined in the PPSA
or the STA shall be construed and defined as set forth in the PPSA or the STA
unless otherwise defined herein or in the Credit Agreement. In addition to those
terms defined elsewhere in this Agreement, as used in this Agreement, the
following terms shall have the following meanings:

(i) “Account” means an account (as that term is defined in the PPSA).

(ii) “Account Debtor” means any Person who becomes obligated to any Grantor
under, with respect to, or on account of, an Account.



--------------------------------------------------------------------------------

(iii) “Activation Instruction” has the meaning specified therefor in
Section 7(k).

(iv) “Agent” has the meaning specified therefor in the preamble to this
Agreement.

(v) “Agent’s Lien” has the meaning specified therefor in the Credit Agreement.

(vi) “Agreement” has the meaning specified therefor in the preamble to this
Agreement.

(vii) “Books” means books and records (including each Grantor’s Records
indicating, summarizing, or evidencing such Grantor’s assets (including the
Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s
business operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information).

(viii) “Borrower” has the meaning specified therefor in the recitals to this
Agreement.

(ix) “Cash Equivalents” has the meaning specified therefor in the Credit
Agreement.

(x) “Chattel Paper” means chattel paper (as that term is defined in the PPSA),
and includes tangible chattel paper and electronic chattel paper.

(xi) “Collateral” has the meaning specified therefor in Section 3.

(xii) “Collections” means all cash, checks, notes, instruments and other items
of payment (including insurance proceeds, cash proceeds of assets sales, rental
proceeds and tax refunds).

(xiii) “Control Agreement” has the meaning specified therefor in the Credit
Agreement.

(xiv) “Controlled Account” has the meaning specified therefor in Section 7(k).

(xv) “Controlled Account Agreements” means those certain cash management
agreements, in form and substance reasonably satisfactory to Agent, each of
which is executed and delivered by a Grantor, Agent, and one of the Controlled
Account Banks.

(xvi) “Controlled Account Bank” has the meaning specified therefor in
Section 7(k).

(xvii) “Controlled Account Control Date” means the date that is 60 days after
the Closing Date.

(xviii) “Copyrights” means any and all rights in any works of authorship,
including (A) copyrights and moral rights, (B) copyright registrations and
recordings thereof and all applications in connection therewith at the Canadian
Intellectual Property Office (“CIPO”) or otherwise, including those listed on
Schedule 2 to the GSA Disclosure Letter, (C) income, license fees, royalties,
damages, and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past, present, or future infringements
thereof, (D) the right to sue for past, present, and future infringements
thereof, (E) all of each Grantor’s rights corresponding thereto throughout the
world and (F) all reissues, extensions or renewals thereof.

 

2



--------------------------------------------------------------------------------

(xix) “Credit Agreement” has the meaning specified therefor in the recitals to
this Agreement.

(xx) “Equipment” means equipment (as that term is defined in the PPSA).

(xxi) “Equity Interests” has the meaning specified therefor in the Credit
Agreement.

(xxii) “Event of Default” has the meaning specified therefor in the Credit
Agreement.

(xxiii) “Foreclosed Grantor” has the meaning specified therefor in
Section 2(i)(iii).

(xxiv) “General Intangibles” includes payment intangibles, software, contract
rights, rights to payment, rights arising under common law, statutes, or
regulations, choses or things in action, goodwill, Intellectual Property,
Intellectual Property Licenses, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, including Intellectual Property
Licenses, infringement claims, pension plan refunds, pension plan refund claims,
insurance premium rebates, tax refunds, and tax refund claims, interests in a
partnership or limited liability company which do not constitute a security
under the PPSA, and any other personal property other than money, Accounts,
Chattel Paper, goods, Investment Property, Negotiable Collateral, and oil, gas,
or other minerals before extraction.

(xxv) “Grantor” and “Grantors” have the respective meanings specified therefor
in the preamble to this Agreement.

(xxvi) “GSA Disclosure Letter” means the GSA Disclosure Letter, dated as of the
date hereof, delivered by the Grantors to the Agent in connection with this
Agreement, as may be updated from time to time in accordance with the terms of
this Agreement.

(xxvii) “Guaranteed Obligations” means, in respect of each Guarantor, all of the
Obligations of each other Loan Party now or hereafter existing, whether for
principal, interest (including any interest that accrues after the commencement
of an Insolvency Proceeding, regardless of whether allowed or allowable in whole
or in part as a claim in any such Insolvency Proceeding), fees (including the
fees provided for in the Fee Letter), Lender Group Expenses (including any fees
or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), or otherwise, and any and all expenses (including
reasonable counsel fees and expenses) incurred by Agent or any other member of
the Lender Group in enforcing any rights under the any of the Loan Documents.
Without limiting the generality of the foregoing, Guaranteed Obligations shall
include all amounts that constitute part of the Guaranteed Obligations and would
be owed by the Borrower to Agent or any other member of the Lender Group but for
the fact that they are unenforceable or not allowable, including due to the
existence of a bankruptcy, reorganization, other Insolvency Proceeding or
similar proceeding involving the Borrower or any guarantor.

(xxviii) “Guarantor” means each Grantor.

(xxix) “Guarantee” means the guarantee set forth in Section 2 hereof.

 

3



--------------------------------------------------------------------------------

(xxx) “Insolvency Proceeding” has the meaning specified therefor in the Credit
Agreement.

(xxxi) “Intellectual Property” means any and all Patents, Copyrights,
Trademarks, trade secrets, know-how, inventions (whether or not patentable),
algorithms, software programs (including source code and object code),
processes, product designs, industrial designs, blueprints, drawings, data,
customer lists, URLs and domain names, specifications, documentations, reports,
catalogs, literature, and any other forms of technology or proprietary
information of any kind, including all rights therein and all applications for
registration or registrations thereof and whether registered or not or the
subject of a pending application for registration.

(xxxii) “Intellectual Property Licenses” means, with respect to any Person (the
“Specified Party”), (A) any licenses or other similar rights provided to the
Specified Party in or with respect to Intellectual Property owned or controlled
by any other Person, and (B) any licenses or other similar rights provided to
any other Person in or with respect to Intellectual Property owned or controlled
by the Specified Party, in each case, including (x) any software license
agreements (other than license agreements for commercially available
off-the-shelf software that is generally available to the public which have been
licensed to a Grantor pursuant to end-user licenses), (y) the license agreements
listed on Schedule 3 to the GSA Disclosure Letter, and (z) the right to use any
of the licenses or other similar rights described in this definition in
connection with the enforcement of the Lender Group’s rights under the Loan
Documents.

(xxxiii) “Intellectual Property Security Agreement” means each Intellectual
Property Security Agreement executed and delivered by Grantors, or any of them,
and Agent, in substantially the form of Exhibit A.

(xxxiv) “Inventory” means inventory (as that term is defined in the PPSA).

(xxxv) “Investment Property” means (A) any and all investment property (as that
term is defined in the PPSA), and (B) any and all of the following (regardless
of whether classified as investment property under the PPSA): all Pledged
Interests, Pledged Operating Agreements, and Pledged Partnership Agreements.

(xxxvi) “Joinder” means each Joinder to this Agreement executed and delivered by
Agent and each of the other parties listed on the signature pages thereto, in
substantially the form of Annex 1.

(xxxvii) “Lender Group” has the meaning specified therefor in the Credit
Agreement.

(xxxviii) “Lender” and “Lenders” have the respective meanings specified therefor
in the recitals to this Agreement.

(xxxix) “Loan Documents” has the meaning specified therefor in the Credit
Agreement.

(xl) “Negotiable Collateral” means letters of credit, letter-of-credit rights,
promissory notes, drafts, instruments (as defined in the PPSA) and documents of
title (as defined in the PPSA).

(xli) “Obligations” has the meaning specified therefor in the Credit Agreement.

 

4



--------------------------------------------------------------------------------

(xlii) “Patents” means patents and patent applications, including (A) the
patents and patent applications at CIPO or otherwise, listed on Schedule 4 to
the GSA Disclosure Letter, (B) all continuations, divisionals,
continuations-in-part, re-examinations, reissues, and renewals thereof and
improvements thereon, (C) all income, royalties, damages and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past, present, or future infringements thereof, (D) the right to sue for
past, present, and future infringements thereof, (E) all of each Grantor’s
rights corresponding thereto throughout the world, and (F) all reissues,
extensions or renewals thereof.

(xliii) “Permitted Investments” has the meaning specified therefor in the Credit
Agreement.

(xliv) “Permitted Liens” has the meaning specified therefor in the Credit
Agreement.

(xlv) “Person” has the meaning specified therefor in the Credit Agreement.

(xlvi) “Pledged Companies” means each Person listed on Schedule 5 to the GSA
Disclosure Letter as a “Pledged Company”, together with each other Person, all
or a portion of whose Equity Interests are acquired or otherwise owned by a
Grantor after the Closing Date.

(xlvii) “Pledged Interests” means all of each Grantor’s right, title and
interest in and to all of the Equity Interests now owned or hereafter acquired
by such Grantor, regardless of class or designation, including in each of the
Pledged Companies, and all substitutions therefor and replacements thereof, all
proceeds thereof and all rights relating thereto, also including any
certificates representing the Equity Interests, the right to receive any
certificates representing any of the Equity Interests, all warrants, options,
share appreciation rights and other rights, contractual or otherwise, in respect
thereof and the right to receive all dividends, distributions of income,
profits, surplus, or other compensation by way of income or liquidating
distributions, in cash or in kind, and all cash, instruments, and other property
from time to time received, receivable, or otherwise distributed in respect of
or in addition to, in substitution of, on account of, or in exchange for any or
all of the foregoing.

(xlviii) “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit C.

(xlix) “Pledged Notes” has the meaning specified therefor in Section 6(m).

(l) “Pledged Operating Agreements” means all of each Grantor’s rights, powers,
and remedies under the limited liability company operating agreements of each of
the Pledged Companies that are limited liability companies.

(li) “Pledged Partnership Agreements” means all of each Grantor’s rights,
powers, and remedies under the partnership agreements of each of the Pledged
Companies that are partnerships.

(lii) “Proceeds” has the meaning specified therefor in Section 3.

(liii) “PPSA” means the Personal Property Security Act, R.S.O. 1990, c.P.10
provided, however, if the validity, attachment, perfection (or opposability),
effect of perfection or of non-perfection or priority of the Agent’s security
interest in any Collateral are governed by the personal property security laws
or laws relating to movable property of any jurisdiction in Canada other than
the Province of Ontario, PPSA shall include those personal property security
laws or laws relating to movable property in such other jurisdiction for the
purpose of the provisions hereof relating to such validity, attachment,
perfection (or opposability), effect of perfection or of non-perfection or
priority and for the definitions related to such provision

 

5



--------------------------------------------------------------------------------

(liv) “Real Property” means any estates or interests in real property now owned
or hereafter acquired by any Grantor or any Subsidiary of any Grantor and the
improvements thereto.

(lv) “Record” means information that is inscribed on a tangible medium or which
is stored in an electronic or other medium and is retrievable in perceivable
form.

(lvi) “Rescission” has the meaning specified therefor in Section 7(k).

(lvii) “Secured Obligations” means each and all of the following: (A) all of the
present and future obligations of each of the Grantors arising from, or owing
under or pursuant to, this Agreement (including the Guarantee in Section 2
hereof), the Credit Agreement, or any of the other Loan Documents and (B) all
other Guaranteed Obligations of each Guarantor (including, in the case of each
of clauses (A) and (B), reasonable and documented legal fees and expenses and
any interest, fees, or expenses that accrue after the filing of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any Insolvency Proceeding).

(lviii) “Securities Account” means a securities account (as that term is defined
in the PPSA).

(lix) “Security Interest” has the meaning specified therefor in Section 3.

(lx) “STA” means the Securities Transfer Act, 2006, S.O. 2006, c. 8.

(lxi) “Supporting Obligations” includes letters of credit and guarantees issued
in support of Accounts, Chattel Paper, documents, General Intangibles,
instruments or Investment Property.

(lxii) “Trademarks” means any and all trademarks, trade names, registered
trademarks, trademark applications, service marks, corporate names, business
names, brands and brand names, trade dress, service mark applications including
(A) the trade names, registered trademarks, trademark applications, registered
service marks and service mark applications at CIPO or otherwise, listed on
Schedule 6 to the GSA Disclosure Letter, (B) all renewals thereof, (C) all
income, royalties, damages and payments now and hereafter due or payable under
and with respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, (D) the right to sue for past, present and future
infringements and dilutions thereof, (E) the goodwill of each Grantor’s business
symbolized by the foregoing or connected therewith, (F) all of each Grantor’s
rights corresponding thereto throughout the world and (G) all reissues,
extensions or renewals thereof.

(lxiii) “UK Subsidiaries” mean the Subsidiaries of the Borrower organized under
the laws of the United Kingdom.

(lxiv) “Unlimited Company” means any unlimited liability corporation, unlimited
liability company or unlimited company incorporated or otherwise constituted or
continued under the laws of the Province of Alberta, the Province of British
Columbia or the Province of Nova Scotia or any similar body corporate or other
business entity formed under the laws of any other jurisdiction whose members or
other equity holders may at any time become responsible for any of the
obligations of that entity.

(lxv) “Unlimited Liability Securities” means securities or other equity
interests in an Unlimited Company.

(lxvi) “URL” means “uniform resource locator,” an internet web address.

 

6



--------------------------------------------------------------------------------

(b) Unless the context of this Agreement clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified. Any reference in this Agreement to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein or in
the Credit Agreement). The words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties. Any reference herein to the satisfaction,
repayment, or payment in full of the Secured Obligations or the Guaranteed
Obligations shall mean (i) the payment or repayment in full in immediately
available funds of (A) the principal amount of, and interest accrued with
respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (B) all Lender Group Expenses that
have accrued regardless of whether demand has been made therefor, (C) all fees
or charges that have accrued hereunder or under any other Loan Document,
(ii) the receipt by Agent of cash collateral in order to secure any other
contingent Secured Obligations or Guaranteed Obligations for which a claim or
demand for payment has been made at such time or in respect of matters or
circumstances known to Agent or a Lender at the time that are reasonably
expected to result in any loss, cost, damage or expense (including attorneys
fees and legal expenses), such cash collateral to be in such amount as Agent
reasonably determines is appropriate to secure such contingent Secured
Obligations or Guaranteed Obligations, (iii) the payment or repayment in full in
immediately available funds of all other Secured Obligations or Guaranteed
Obligations (as the case may be) other than unasserted contingent
indemnification obligations and (iv) the termination of all of the Commitments
of the Lenders. Any reference herein to any Person shall be construed to include
such Person’s successors and assigns. Any requirement of a writing contained
herein shall be satisfied by the transmission of a Record.

(c) All of the schedules and exhibits attached to this Agreement shall be deemed
incorporated herein by reference.

2. Guarantee.

(a) In recognition of the direct and indirect benefits to be received by
Guarantors from the proceeds of the Loans and by virtue of the financial
accommodations to be made to the Borrower, each of the Guarantors, severally,
each as to 100% of the Guaranteed Obligations, hereby unconditionally and
irrevocably guarantees as a primary obligor, and not merely as a surety, the
full and prompt payment when due, whether upon maturity, acceleration, or
otherwise, of all of the Guaranteed Obligations. If any or all of the
Obligations becomes due and payable, each of the Guarantors, unconditionally and
irrevocably, and without the need for demand, protest, or any other notice or
formality, promises to pay such indebtedness to Agent, for the benefit of the
Lender Group, together with any and all expenses (including Lender Group
Expenses) that may be incurred by Agent or any other member of the Lender Group
in demanding, enforcing, or collecting any of the Guaranteed Obligations
(including the enforcement of any collateral for such Obligations or any
collateral for the obligations of the Guarantors under this Guarantee). If claim
is ever made upon Agent or any other member of the Lender Group for repayment or
recovery of any amount or amounts received in payment of or on account

 

7



--------------------------------------------------------------------------------

of any or all of the Obligations and any of Agent or any other member of the
Lender Group repays all or part of said amount by reason of (i) any judgment,
decree, or order of any court or administrative body having jurisdiction over
such payee or any of its property, or (ii) any settlement or compromise of any
such claim effected by such payee with any such claimant (including the Borrower
or any Guarantor), then and in each such event, each of the Guarantors agrees
that any such judgment, decree, order, settlement, or compromise shall be
binding upon the Guarantors, notwithstanding any revocation (or purported
revocation) of this Guarantee or other instrument evidencing any liability of
any Grantor, and the Guarantors shall be and remain liable to the aforesaid
payees hereunder for the amount so repaid or recovered to the same extent as if
such amount had never originally been received by any such payee.

(b) Additionally, each of the Guarantors unconditionally and irrevocably
guarantees the payment of any and all of the Obligations of each other Loan
Party to Agent, for the benefit of the Lender Group, whether or not due or
payable by any Loan Party upon the occurrence of any of the events specified in
Section 8.4 or 8.5 of the Credit Agreement, and irrevocably and unconditionally
promises to pay such indebtedness to Agent, for the benefit of the Lender Group,
without the requirement of demand, protest, or any other notice or other
formality, in lawful money of the United States.

(c) The liability of each of the Guarantors hereunder is primary, absolute, and
unconditional, and is independent of any security for or other guarantee of the
Obligations, whether executed by any other Guarantor or by any other Person, and
the liability of each of the Guarantors hereunder shall not be affected or
impaired by (i) any payment on, or in reduction of, any such other guarantee or
undertaking, (ii) any dissolution, termination, or increase, decrease, or change
in personnel by any Grantor, (iii) any payment made to Agent or any other member
of the Lender Group on account of the Obligations which Agent or such other
member of the Lender Group repays to any Grantor pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding (or any settlement or compromise of any claim made in such a
proceeding relating to such payment), and each of the Guarantors waives any
right to the deferral or modification of its obligations hereunder by reason of
any such proceeding, or (iv) any action or inaction by Agent or any other member
of the Lender Group, or (v) any invalidity, irregularity, avoidability, or
unenforceability of all or any part of the Obligations or of any security
therefor.

(d) This Guarantee includes all present and future Guaranteed Obligations
including any under transactions continuing, compromising, extending,
increasing, modifying, releasing, or renewing the Guaranteed Obligations,
changing the interest rate, payment terms, or other terms and conditions
thereof, or creating new or additional Guaranteed Obligations after prior
Guaranteed Obligations have been satisfied in whole or in part. To the maximum
extent permitted by law, each Guarantor hereby waives any right to revoke this
Guarantee as to future Guaranteed Obligations. If such a revocation is effective
notwithstanding the foregoing waiver, each Guarantor acknowledges and agrees
that (i) no such revocation shall be effective until written notice thereof has
been received by Agent, (ii) no such revocation shall apply to any Guaranteed
Obligations in existence on the date of receipt by Agent of such written notice
(including any subsequent continuation, extension, or renewal thereof, or change
in the interest rate, payment terms, or other terms and conditions thereof),
(iii) no such revocation shall apply to any Guaranteed Obligations made or
created after such date to the extent made or created pursuant to a legally
binding commitment of any member of the Lender Group in existence on the date of
such revocation, (iv) no payment by any Guarantor, the Borrower, or from any
other source, prior to the date of Agent’s receipt of written notice of such
revocation shall reduce the maximum obligation of such Guarantor hereunder, and
(v) any payment by the Borrower or from any source other than such Guarantor
subsequent to the date of such revocation shall first be applied to that portion
of the Guaranteed Obligations as to which the revocation is effective and which
are not, therefore, guaranteed hereunder, and to the extent so applied shall not
reduce the maximum obligation of such Guarantor hereunder. This Guarantee shall
be binding upon each Guarantor, its successors and assigns and inure to the
benefit of and be enforceable by Agent (for the benefit of the Lender Group) and
its successors, transferees, or assigns.

 

8



--------------------------------------------------------------------------------

(e) The guarantee by each of the Guarantors hereunder is a guarantee of payment
and not of collection. The obligations of each of the Guarantors hereunder are
independent of the obligations of any other Guarantor or Grantor or any other
Person and a separate action or actions may be brought and prosecuted against
one or more of the Guarantors whether or not action is brought against any other
Guarantor or Grantor or any other Person and whether or not any other Guarantor
or Grantor or any other Person be joined in any such action or actions. Each of
the Guarantors waives, to the fullest extent permitted by law, the benefit of
any statute of limitations affecting its liability hereunder or the enforcement
hereof. Any payment by any Grantor or other circumstance which operates to toll
any statute of limitations as to any Grantor shall operate to toll the statute
of limitations as to each of the Guarantors.

(f) Each of the Guarantors authorizes Agent and the other members of the Lender
Group without notice or demand, and without affecting or impairing its liability
hereunder, from time to time to:

(i) change the manner, place, or terms of payment of, or change or extend the
time of payment of, renew, increase, accelerate, or alter: (A) any of the
Obligations (including any increase or decrease in the principal amount thereof
or the rate of interest or fees thereon) or (B) any security therefor or any
liability incurred directly or indirectly in respect thereof, and this Guarantee
shall apply to the Obligations as so changed, extended, renewed, or altered;

(ii) take and hold security for the payment of the Obligations and sell,
exchange, release, impair, surrender, realize upon, collect, settle, or
otherwise deal with in any manner and in any order any property at any time
pledged or mortgaged to secure the Obligations or any of the Guaranteed
Obligations (including any of the obligations of all or any of the Guarantors
under this Guarantee) incurred directly or indirectly in respect thereof or
hereof, or any offset on account thereof;

(iii) exercise or refrain from exercising any rights against any Grantor;

(iv) release or substitute any one or more endorsers, guarantors, any Grantor,
or other obligors;

(v) settle or compromise any of the Obligations, any security therefor, or any
liability (including any of those of any of the Guarantors under this Guarantee)
incurred directly or indirectly in respect thereof or hereof, and may
subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of any Grantor to its creditors;

(vi) apply any sums by whomever paid or however realized to any liability or
liabilities of any Grantor to Agent or any other member of the Lender Group
regardless of what liability or liabilities of such Grantor remain unpaid;

(vii) consent to or waive any breach of, or any act, omission, or default under,
this Agreement, any other Loan Document or any of the instruments or agreements
referred to herein or therein, or otherwise amend, modify, or supplement this
Agreement, any other Loan Document or any of such other instruments or
agreements; or

(viii) take any other action that could, under otherwise applicable principles
of law, give rise to a legal or equitable discharge of one or more of the
Guarantors from all or part of its liabilities under this Guarantee.

(g) It is not necessary for Agent or any other member of the Lender Group to
inquire into the capacity or powers of any of the Guarantors or the officers,
directors, partners or agents acting or purporting to act on their behalf, and
any Obligations made or created in reliance upon the professed exercise of such
powers shall be Guaranteed hereunder.

 

9



--------------------------------------------------------------------------------

(h) Each Guarantor severally, as to 100% of the Guaranteed Obligations,
guarantees that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Loan Documents, regardless of any law, regulation, or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of any member of the Lender Group with respect thereto. The
Obligations of each Guarantor under this Guarantee are independent of the
Guaranteed Obligations, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce such Obligations, irrespective of
whether any action is brought against any other Guarantor or whether any other
Guarantor is joined in any such action or actions. The liability of each
Guarantor under this Guarantee shall be absolute and unconditional irrespective
of, and each Guarantor hereby irrevocably waives any defense it may now or
hereafter have in any way relating to, any or all of the following:

(i) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(ii) any change in the time, manner, or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations, or any other amendment or
waiver of or any consent to departure from any Loan Document, including any
increase in the Guaranteed Obligations resulting from the extension of
additional credit;

(iii) any taking, exchange, release, or non-perfection of any Lien in and to any
Collateral, or any taking, release, amendment, waiver of, or consent to
departure from any other guarantee, for all or any of the Guaranteed
Obligations;

(iv) the existence of any claim, set-off, defense, or other right that any
Guarantor may have at any time against any Person, including Agent or any other
member of the Lender Group;

(v) any defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor;

(vi) any right or defense arising by reason of any claim or defense based upon
an election of remedies by any member of the Lender Group including any defense
based upon an impairment or elimination of such Guarantor’s rights of
subrogation, reimbursement, contribution, or indemnity of such Guarantor against
any other Grantor or any guarantors or sureties;

(vii) any change, restructuring, or termination of the corporate, limited
liability company, or partnership structure or existence of any Grantor;

(viii) any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor or any other guarantor or surety;

(ix) any amendment, supplement, restatement, extension, novation, renewal,
replacement, continuation or waiver of this Guarantee or any other Loan
Document;

(x) whether any other Person or Persons (each an “Additional Guarantor”) shall
become in any other way responsible to the Agent for, or in respect of all or
any part of the Guaranteed Obligations;

(xi) whether any such Additional Guarantor shall cease to be so liable;

 

10



--------------------------------------------------------------------------------

(xii) the enforceability, validity, perfection or effect of perfection or
non-perfection of any security interest securing the Guaranteed Obligations;

(xiii) any of the Guaranteed Obligations, the Loan Documents or any security
relating to the Guaranteed Obligations or the Loan Documents being or becoming
illegal, invalid, void, voidable, unenforceable, ineffective or extinguished in
any respect;

(xiv) the termination, compromise, reduction, extinguishment or disallowance of
any of the Guaranteed Obligations by operation of law or otherwise, including
without limitation, the bankruptcy, insolvency, winding-up, liquidation or
dissolution of the Borrower or any change in the name, business, powers, capital
structure, constitution, objects, organization, directors or management of the
Borrower, with respect to transactions occurring either before or after such
change;

(xv) the incapacity or lack of authority of the Borrower;

(xvi) the unenforceability, invalidity, illegality or extinguishment of all or
any part of the Guaranteed Obligations, or any security or other guarantee for
the Guaranteed Obligations or any failure of the Agent to take proper care or
act in a commercially reasonable manner in respect of any security for the
Guaranteed Obligations or any collateral subject to the security, including in
respect of any disposition of the Collateral;

(xvii) any act or omission of the Borrower or any other Person, including the
Lender Group, that directly or indirectly results in the discharge or release of
the Borrower or any other Person or any of the Guaranteed Obligations or any
security for the Guaranteed Obligations;

(xviii) the Agent’s present or future method of dealing with the Borrower, any
Additional Guarantor, or any security (or any collateral subject to the
security) or other guarantee for the Guaranteed Obligations;

(xix) any right (whether now or hereafter existing) to require the Agent, as a
condition to the enforcement of this Guarantee:

(1) to accelerate the Guaranteed Obligations or proceed and exhaust any recourse
against the Borrower or any other Person;

(2) to realize on any security that it holds;

(3) to marshall the assets of either the Borrower or a Guarantor; or

(4) to pursue any other remedy that a Guarantor may not be able to pursue itself
and that might limit or reduce such Guarantor’s burden;

(xx) presentment, demand, protest and notice of any kind including, without
limitation, notices of default and notice of acceptance of this Guarantee; or

(xxi) all suretyship defences and rights of every nature otherwise available
under Ontario law and the laws of any other jurisdiction, including the benefit
of discussion and of division.

(i) Waivers

(i) Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require Agent or any other member of
the Lender Group to (i) proceed against any other Grantor or any other Person,
(ii) proceed against or exhaust any security held

 

11



--------------------------------------------------------------------------------

from any other Grantor or any other Person, or (iii) protect, secure, perfect,
or insure any security interest or Lien on any property subject thereto or
exhaust any right to take any action against any other Grantor, any other
Person, or any collateral, or (iv) pursue any other remedy in any member of the
Lender Group’s power whatsoever. Each of the Guarantors waives any defense based
on or arising out of any defense of any Grantor or any other Person, other than
payment of the Obligations to the extent of such payment, based on or arising
out of the disability of any Grantor or any other Person, or the validity,
legality, or unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Grantor other
than payment of the Obligations to the extent of such payment. Agent may, at the
election of the Required Lenders, foreclose upon any Collateral held by Agent by
one or more judicial or nonjudicial sales or other dispositions, whether or not
every aspect of any such sale is commercially reasonable or otherwise fails to
comply with applicable law or may exercise any other right or remedy Agent or
any other member of the Lender Group may have against any Grantor or any other
Person, or any security, in each case, without affecting or impairing in any way
the liability of any of the Guarantors hereunder except to the extent the
Obligations have been paid.

(ii) Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including notices of nonperformance, notices of protest,
notices of dishonor, notices of acceptance of this Guarantee, and notices of the
existence, creation, or incurring of new or additional Obligations or other
financial accommodations. Each of the Guarantors waives notice of any Default or
Event of Default under any of the Loan Documents. Each of the Guarantors assumes
all responsibility for being and keeping itself informed of each Grantor’s
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope, and extent of the
risks which each of the Guarantors assumes and incurs hereunder, and agrees that
neither Agent nor any of the other members of the Lender Group shall have any
duty to advise any of the Guarantors of information known to them regarding such
circumstances or risks.

(iii) To the fullest extent permitted by applicable law, each Guarantor hereby
waives: (A) any right to assert against any member of the Lender Group any
defense (legal or equitable), set-off, counterclaim, or claim which each
Guarantor may now or at any time hereafter have against the Borrower or any
other party liable to any member of the Lender Group; (B) any defense, set-off,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of perfection, sufficiency, validity, or
enforceability of the Guaranteed Obligations or any security therefor; (C) any
right or defense arising by reason of any claim or defense based upon an
election of remedies by any member of the Lender Group including any defense
based upon an impairment or elimination of such Guarantor’s rights of
subrogation, reimbursement, contribution, or indemnity of such Guarantor against
the Borrower or other guarantors or sureties; and (D) the benefit of any statute
of limitations affecting such Guarantor’s liability hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Guaranteed Obligations shall similarly operate to
defer or delay the operation of such statute of limitations applicable to such
Guarantor’s liability hereunder.

(iv) No Guarantor will exercise any rights that it may now or hereafter acquire
against any Grantor or any other guarantor that arise from the existence,
payment, performance or enforcement of such Guarantor’s obligations under this
Guarantee, including any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of Agent or any other member of the Lender Group against any Grantor or
any other guarantor any Collateral (a “Claim”), whether or not such Claim,
remedy or right arises in equity or under contract, statute or common law,
including the right to take or receive from any Grantor or any other guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security solely on account of such claim, remedy or right,
unless and until all of the Guaranteed Obligations and all other amounts payable
under this Guarantee shall have been paid in full in cash and all of the
Commitments have been terminated. If any amount shall be paid to any Guarantor
in violation of the immediately preceding sentence, such amount shall be held in
trust for the benefit of Agent and for the

 

12



--------------------------------------------------------------------------------

benefit of the Lender Group, and shall forthwith be paid to Agent to be credited
and applied to the Guaranteed Obligations and all other amounts payable under
this Guarantee, whether matured or unmatured, in accordance with the terms of
the Credit Agreement, or to be held as Collateral for any Guaranteed Obligations
or other amounts payable under this Guarantee thereafter arising.
Notwithstanding anything to the contrary contained in this Guarantee, no
Guarantor may exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, and may not proceed or seek
recourse against or with respect to any property or asset of, any other Grantor
(the “Foreclosed Grantor”), including after payment in full of the Obligations,
if all or any portion of the Obligations have been satisfied in connection with
an exercise of remedies in respect of the Equity Interests of such Foreclosed
Grantor whether pursuant to this Agreement or otherwise.

(v) As security for and for the purpose of giving effect to the postponement of
the Claims, each Guarantor assigns, transfers and sets over to the Agent all of
the Claims and irrevocably constitutes and appoints the Agent to be such
Guarantor’s attorney in the name of and on behalf of the Guarantor to collect,
and enforce or prove any such Claims, and for that purpose to execute and do in
the name and on behalf of the Guarantor, all deeds, documents, transfers,
assignments, assurances and things, and to commence and prosecute, at the
Agent’s election and in the Agent’s sole discretion, any or all proceedings
which may appear to the Agent to be necessary or desirable. In the event of the
insolvency, bankruptcy, winding up or distribution of assets of the Borrower, a
Guarantor or any Additional Guarantor, the Agent’s rights shall not be affected
or impaired by its omission to prove its claim in full or otherwise and it may
prove such claim as it sees fit and may refrain from proving any claim in its
sole discretion; and it may but shall not be obliged to prove in respect of the
Claims assigned as a debt owing to it by the Borrower and the Lender Group shall
be entitled to receive all amounts payable in respect of the Claims, such
amounts to be applied on such part or parts of the monies payable from time to
time on account of the Guaranteed Obligations as the Agent shall in its absolute
discretion see fit until all of the Guaranteed Obligations shall have been paid
in full and thereafter such Guarantor shall be entitled to the balance, if any,
of such amounts; all of which the Agent may do without in any way affecting,
relieving, limiting or lessening such Guarantor’s liability to the Lender Group
under this Guarantee. Each Guarantor acknowledges and agrees that it shall not
have any rights of subrogation or indemnification unless it pays the Guaranteed
Obligations in full. Each Guarantor shall not prove a claim in the bankruptcy of
the Borrower unless and until the Guaranteed Obligations are repaid in full. The
Agent shall have no duty, obligation or liability as a result of the assignment
of the Claims to the Agent to protect, preserve or to ensure that the Claims do
not become prescribed by statute or otherwise invalidated or rendered
unenforceable.

(vi) Each of the Guarantors represents, warrants, and agrees that each of the
waivers set forth above is made with full knowledge of its significance and
consequences and that if any of such waivers are determined to be contrary to
any applicable law or public policy, such waivers shall be effective to the
maximum extent permitted by law.

(vii) This Guarantee shall be a continuing guarantee, shall cover all the
Guaranteed Obligations, and shall apply to and secure any ultimate balance due
or remaining unpaid to the Lender Group.

(viii) This Guarantee shall:

(1) bind the Person or Persons for the time being and from time to time carrying
on the business now carried on by the Guarantors, notwithstanding any
reorganization of any Guarantor or the amalgamation of any Guarantor with one or
more other corporations (in this case, this Guarantee shall bind a resulting
corporation and the term “Guarantor” shall include such resulting corporation);
and

 

13



--------------------------------------------------------------------------------

(2) extend to the liabilities of the Person or Persons for the time being and
from time to time carrying on the business now carried on by the Borrower
notwithstanding any reorganization or merger of the Borrower or the amalgamation
of the Borrower with one or more other corporations (in this case, this
Guarantee shall extend to the liabilities of the resulting corporation and the
term “Borrower” shall include such resulting corporation) and all of such
liabilities shall be included in the Guaranteed Obligations.

(ix) No limitation period under the Limitations Act, 2002 (Ontario) shall expire
earlier than the second anniversary of the date on which demand for payment of
the Guaranteed Obligations under this Guarantee is made in accordance with the
provisions of this Guarantee.

(x) Each Guarantor acknowledges that it is providing this Guarantee at the
request of the Borrower and that it has satisfied itself and is not relying upon
the Lender Group in respect of all or any information with respect to the
transaction under or related to the Credit Agreement or this Guarantee.

(xi) If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due to the Lender Parties under this Guarantee in any currency
(the “Original Currency”) into another currency (the “Other Currency”), the
parties to this Guarantee agree, to the fullest extent that they may effectively
do so, that the rate of exchange used shall be that at which in accordance with
normal banking procedures the Agent could purchase the Original Currency with
the other Currency on the Business Day preceding that on which final judgment is
paid or satisfied. The obligations of a Guarantor in respect of any sum due in
the Original Currency from it to the Agent under this Guarantee shall,
notwithstanding any judgment in any Other Currency, be discharged only to the
extent that on the Business Day following receipt by the Agent of any sum
adjudged to be so due in such Other Currency, the Agent may in accordance with
normal banking procedures purchase the Original Currency with such Other
Currency. If the amount of the Original Currency so purchased is less than the
sum originally due to the Agent in the Original Currency, the Guarantor shall,
as a separate obligation and notwithstanding any such judgment, indemnify the
Agent against such loss, and if the amount of the Original Currency so purchased
exceeds the sum originally due to the Agent in the Original Currency, the Lender
shall remit such excess to the Guarantor.

(xii) In addition to the Guarantee made by each Guarantor (referred to in this
Indemnity as the “Indemnifying Party”) in favour of the Agent, and without
limiting the Guarantee in any way, the Indemnifying Party agrees, as a separate
and distinct obligation, to indemnify and save the Agent harmless from and
against all costs, losses, expenses and damages it may suffer as a result or
consequence of, any inability by the Agent to recover the ultimate balance due
or remaining unpaid to the Agent in respect of the Guaranteed Obligations,
including without limitation legal fees incurred by or on behalf of the Agent
resulting from any action instituted in respect of the Guaranteed Obligations.

3. Grant of Security. Each Grantor hereby unconditionally grants, assigns, and
pledges to Agent, for the benefit of each member of the Lender Group, as
security for its Secured Obligations, a continuing security interest
(hereinafter referred to as the “Security Interest”) in all of such Grantor’s
undertaking, property, right, title and assets of every nature and kind
including its interest in and to the following, in all cases whether now owned
or hereafter acquired or arising and wherever located (the “Collateral”):

(a) all of such Grantor’s Accounts;

(b) all of such Grantor’s Books;

(c) all of such Grantor’s Chattel Paper;

 

14



--------------------------------------------------------------------------------

(d) [Reserved];

(e) all of such Grantor’s deposit accounts;

(f) all of such Grantor’s Equipment;

(g) [Reserved];

(h) [Reserved];

(i) all of such Grantor’s General Intangibles;

(j) all of such Grantor’s Inventory;

(k) all of such Grantor’s Investment Property;

(l) all of such Grantor’s Intellectual Property and Intellectual Property
Licenses;

(m) all of such Grantor’s Negotiable Collateral (including all of such Grantor’s
Pledged Notes);

(n) all of such Grantor’s Pledged Interests (including all of such Grantor’s
Pledged Operating Agreements and Pledged Partnership Agreements);

(o) all of such Grantor’s Securities Accounts;

(p) all of such Grantor’s Supporting Obligations;

(q) all of such Grantor’s money, Cash Equivalents, or other assets of such
Grantor that now or hereafter come into the possession, custody, or control of
Agent (or its agent or designee) or any other member of the Lender Group; and

(r) all of the proceeds (as such term is defined in the PPSA) and products,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance covering or relating to any or all of the foregoing, and any and all
Accounts, Books, Chattel Paper, deposit accounts, Equipment, General
Intangibles, Inventory, Investment Property, Intellectual Property, Negotiable
Collateral, Pledged Interests, Securities Accounts, Supporting Obligations,
money, or other tangible or intangible property resulting from the sale, lease,
license, exchange, collection, or other disposition of any of the foregoing, the
proceeds of any award in condemnation with respect to any of the foregoing, any
rebates or refunds, whether for taxes or otherwise, and all proceeds of any such
proceeds, or any portion thereof or interest therein, and the proceeds thereof,
and all proceeds of any loss of, damage to, or destruction of the above, whether
insured or not insured, and, to the extent not otherwise included, any
indemnity, warranty, or guarantee payable by reason of loss or damage to, or
otherwise with respect to any of the foregoing (the “Proceeds”). Without
limiting the generality of the foregoing, the term “Proceeds” includes whatever
is receivable or received when Investment Property or proceeds are sold,
exchanged, collected, or otherwise disposed of, whether such disposition is
voluntary or involuntary, and includes proceeds of any indemnity or guarantee
payable to any Grantor or Agent from time to time with respect to any of the
Investment Property.

The security interest is intended to operate as a fixed and specific charge of
all of the Collateral presently existing, and with respect to all future
Collateral, to operate as a fixed and specific charge of such future Collateral.

 

15



--------------------------------------------------------------------------------

Each Grantor acknowledges that value has been given. The security interest of
each Grantor is intended to attach, as to all of the Collateral, upon the
execution by such Grantor of this Agreement. The security interest in any
after-acquired property included in the Collateral attaches to that property
immediately upon the acquisition of rights in that property by the applicable
Grantor.

Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include: (i) [Reserved]; and (ii) any rights or interest
in any contract, lease, permit, license, or license agreement covering real or
personal property of any Grantor if under the terms of such contract, lease,
permit, license, or license agreement, or applicable law with respect thereto,
the grant of a security interest or lien therein is prohibited as a matter of
law or under the terms of such contract, lease, permit, license, or license
agreement and such prohibition or restriction has not been waived or the consent
of the other party to such contract, lease, permit, license, or license
agreement has not been obtained (provided, that, (A) the foregoing exclusions of
this clause (ii) shall in no way be construed to apply to the extent that any
consent or waiver has been obtained that would permit Agent’s security interest
or lien to attach notwithstanding the prohibition or restriction on the pledge
of such contract, lease, permit, license, or license agreement and (B) the
foregoing exclusions of clause (ii) shall in no way be construed to limit,
impair, or otherwise affect any of Agent’s or any other member of the Lender
Group’s continuing security interests in and liens upon any rights or interests
of any Grantor in or to (1) monies due or to become due under or in connection
with any described contract, lease, permit, license, license agreement, or
Equity Interests (including any Accounts or Equity Interests), or (2) any
proceeds from the sale, license, lease, or other dispositions of any such
contract, lease, permit, license, license agreement, or Equity Interests).

The last day of any term reserved by any real property lease, written or
unwritten, or any agreement to lease real property, now held or subsequently
acquired by any Grantor is excepted out of the Collateral. As further security
for the payment of the Secured Obligations, each Grantor agrees that it will
stand possessed of the reversion of such last day of the term and shall hold it
in trust for the Agent for the purposes of this Agreement. Each Grantor shall
assign and dispose of the same in such manner as the Agent may from time to time
direct in writing without cost or expense to the Agent. Upon any sale,
assignment, sublease or other disposition of such lease or agreement to lease,
the Agent shall, for the purpose of vesting the residue of any such term in any
purchaser, sublessee or such other acquiror of the real property lease,
agreement to lease or any interest in any of them, be entitled by deed or other
written instrument to assign to such other Person, the residue of any such term
in place of the applicable Grantor and to vest the residue freed and discharged
from any obligation whatsoever respecting the same.

The security interest is not in substitution for any other security for the
Secured Obligations or for any other agreement between the parties creating a
security interest in all or part of the Collateral, whether made before or after
this Agreement, and such security and such agreements shall be deemed to be
continuing and not affected by this Agreement unless the Agent and the Grantors
expressly provide to the contrary in writing.

Notwithstanding any other provision in this Agreement or any Loan Document to
the contrary (including any stock power executed in blank with respect to the
Unlimited Liability Securities (the “ULC Stock Power”), to the extent that any
Unlimited Liability Securities now or hereafter constitute Collateral, each
Grantor hereunder of the security interest therein will remain the sole
registered and beneficial holder thereof until such time as notice is given to
each Grantor and the Unlimited Liability Securities are effectively transferred
into and registered in the name of the Agent or any other person on the books
and records of the applicable issuer, all to the intent that the Agent shall not
become or be deemed to become a member of any Unlimited Company for the purposes
of any laws governing Unlimited Companies, or a, shareholder or other equity
holder, or obtain or have the right to obtain any other indicia of ownership of
any Unlimited Company until such transfer, and no provision in this Agreement
(except this Section 3) or actions taken by the Agent pursuant to this Agreement
which might provide or be deemed to provide otherwise, in whole or in part,
shall, without the express written consent of the Agent, apply in respect of
Unlimited Liability Securities. Accordingly, without limitation, notwithstanding
any provision to the

 

16



--------------------------------------------------------------------------------

contrary contained herein, or any other Loan Document, each Grantor shall be
permitted to receive and retain for its own account any dividend on or other
distribution, if any, in respect of such Unlimited Liability Securities (except
insofar as such Grantor has granted a security interest in such dividend or
other distribution, and any such Unlimited Liability Securities which are
Pledged Interests shall be delivered to the Agent to hold as Collateral
hereunder) and shall have the right to vote such Unlimited Liability Securities
and to control the direction, management and policies of the applicable issuer
thereof to the same extent as such Grantor would if such Collateral were not
pledged to the Agent. To the extent any provision hereof (or of any other
Agreement or document) would have the effect of constituting the Agent as a
member or shareholder of any Unlimited Company prior to such time, such
provision shall be severed therefrom and shall be ineffective with respect to
Collateral which are Unlimited Liability Securities without otherwise
invalidating or rendering unenforceable this Agreement or invalidating or
rendering unenforceable such provision insofar as it relates to Collateral which
is not Unlimited Liability Securities. For the further avoidance of doubt, and
except as otherwise provided in the last sentence of this Section 3, no
provision of this Agreement or actions taken by the Agent pursuant to this
Agreement shall apply, or be deemed to apply, so as to cause the Agent to be,
and the Agent shall not be or be deemed to be or entitled to:

(i) be registered as a shareholder, member or other equity holder, or apply to
be registered as a shareholder, member or other equity holder, of any Unlimited
Company;

(ii) have any notation being entered in its favour in the share or equity
register in respect of Unlimited Liability Securities;

(iii) be held out as a shareholder, member or other equity holder of any
Unlimited Company; or

(iv) act or purport to act as a shareholder, member or other equity holder of
any Unlimited Company, or obtain, exercise or attempt to exercise any rights of
a shareholder, member or other equity holder, including the right to attend a
meeting of, or to vote any Unlimited Liability Securities or to receive any
distribution in respect of Unlimited Liability Securities.

The foregoing limitation shall not restrict the Agent from exercising the rights
which it is entitled to exercise hereunder in respect of any Unlimited Liability
Securities constituting Collateral in the course of enforcing the security
interest herein following the giving of notice to the Grantor of such interest
at any time that the Agent shall be entitled to realize on all or any portion of
the Collateral.

4. Security for Secured Obligations. The Security Interest created hereby
secures the payment and performance of the Secured Obligations, whether now
existing or arising hereafter. Without limiting the generality of the foregoing,
this Agreement secures the payment of all amounts which constitute part of the
Secured Obligations and would be owed by Grantors, or any of them, to Agent, the
Lender Group or any of them, but for the fact that they are unenforceable or not
allowable (in whole or in part) as a claim in an Insolvency Proceeding involving
any Grantor due to the existence of such Insolvency Proceeding.

5. Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements and the
Pledged Partnership Agreements, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by Agent or any other member of the Lender Group of any of the
rights hereunder shall not release any Grantor from any of its duties or
obligations under such contracts and agreements included in the Collateral, and
(c) none of the members of the Lender Group shall have any obligation or
liability under such contracts and agreements included in the Collateral by
reason of this Agreement, nor shall any of the members of the Lender Group be
obligated to perform any of the obligations or duties of any Grantors

 

17



--------------------------------------------------------------------------------

thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder. Until an Event of Default shall occur and be continuing,
except as otherwise provided in this Agreement, the Credit Agreement, or any
other Loan Document, Grantors shall have the right to possession and enjoyment
of the Collateral for the purpose of conducting the ordinary course of their
respective businesses, subject to and upon the terms hereof and of the Credit
Agreement and the other Loan Documents. Without limiting the generality of the
foregoing, it is the intention of the parties hereto that record and beneficial
ownership of the Pledged Interests, including all voting, consensual, dividend,
and distribution rights, shall remain in the applicable Grantor until (i) the
occurrence and continuance of an Event of Default and (ii) Agent has notified
the applicable Grantor of Agent’s election to exercise such rights with respect
to the Pledged Interests pursuant to Section 16.

6. Representations and Warranties. In order to induce Agent to enter into this
Agreement for the benefit of the Lender Group, each Grantor makes the following
representations and warranties to the Lender Group which shall be true, correct,
and complete, in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof), as of the Closing
Date and such representations and warranties shall survive the execution and
delivery of this Agreement:

(a) The name (including any style or name in the French language) and
jurisdiction of organization of each Grantor and each of its Subsidiaries is set
forth on Schedule 7 to the GSA Disclosure Letter (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under the Loan Documents).

(b) The chief executive office and all places of business of each Grantor and
each of its Subsidiaries are located at the address indicated on Schedule 7 to
the GSA Disclosure Letter (as such Schedule may be updated from time to time to
reflect changes resulting from transactions permitted under the Loan Documents).

(c) Each Grantor’s and each of its Subsidiaries’ tax identification numbers and
organizational identification numbers, if any, are identified on Schedule 7 to
the GSA Disclosure Letter (as such Schedule may be updated from time to time to
reflect changes resulting from transactions permitted under the Loan Documents).

(d) [Reserved].

(e) Set forth on Schedule 9 to the GSA Disclosure Letter (as such Schedule may
be updated from time to time subject to Section 7(k)(iii) with respect to
Controlled Accounts and provided that Grantors comply with Section 7(c) hereof)
is a listing of all of Grantors’ deposit accounts and Securities Accounts,
including, with respect to each bank or securities intermediary (a) the name and
address of such Person, and (b) the account numbers of the deposit accounts or
Securities Accounts maintained with such Person.

(f) Schedule 8 to the GSA Disclosure Letter sets forth all Real Property owned
by any of the Grantors as of the Closing Date.

(g) As of the Closing Date: (i) Schedule 2 to the GSA Disclosure Letter provides
a complete and correct list of all registered Copyrights owned by any Grantor,
all applications for registration of Copyrights owned by any Grantor, and all
other Copyrights owned by any Grantor and material to the conduct of the
business of any Grantor; (ii) Schedule 3 to the GSA Disclosure Letter provides a
complete and correct list of all Intellectual Property Licenses entered into by
any Grantor pursuant to which (A) any Grantor has provided any license or other
rights in Intellectual Property owned or controlled by such Grantor that is
material to the business of such Grantor to any other Person (other than
licenses or other rights granted in the ordinary course of business) or (B) any
Person has granted to

 

18



--------------------------------------------------------------------------------

any Grantor any license or other rights in Intellectual Property owned or
controlled by such Person that is material to the business of such Grantor,
including any Intellectual Property that is incorporated in any Inventory,
software, or other product marketed, sold, licensed, or distributed by such
Grantor; (iii) Schedule 4 to the GSA Disclosure Letter provides a complete and
correct list of all Patents owned by any Grantor and all applications for
Patents owned by any Grantor; and (iv) Schedule 6 to the GSA Disclosure Letter
provides a complete and correct list of all registered Trademarks owned by any
Grantor, all applications for registration of Trademarks owned by any Grantor,
and all other Trademarks owned by any Grantor and material to the conduct of the
business of any Grantor.

(h)  (i) (A) each Grantor owns, free and clear of Liens other than Permitted
Liens, or holds licenses in all Intellectual Property that is necessary in or
material to the conduct of its business, and (B) all employees and contractors
of each Grantor who were involved in the creation or development of any
Intellectual Property for such Grantor that is necessary in or material to the
business of such Grantor have signed agreements containing assignment of
Intellectual Property rights to such Grantor and obligations of confidentiality;

(ii) to each Grantor’s knowledge after reasonable inquiry, no Person has
infringed or misappropriated or is currently infringing or misappropriating any
Intellectual Property rights owned by such Grantor, in each case, that either
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Effect;

(iii)(A) to each Grantor’s knowledge, (1) such Grantor has never infringed or
misappropriated and is not currently infringing or misappropriating any
Intellectual Property rights of any Person, and (2) no product manufactured,
used, distributed, licensed, or sold by or service provided by such Grantor is
currently infringing or misappropriating any Intellectual Property rights of any
Person, in each case, except where such infringement either individually or in
the aggregate could not reasonably be expected to result in a Material Adverse
Effect, and (B) there are no infringement or misappropriation claims or
proceedings pending, or to any Grantor’s knowledge, threatened in writing
against any Grantor, and no Grantor has received any written notice or other
communication of any actual or alleged infringement or misappropriation of any
Intellectual Property rights of any Person, in each case, except where such
infringement either individually or in the aggregate could not reasonably be
expected to result in a Material Adverse Effect;

(iv) to each Grantor’s knowledge, all registered Copyrights, registered
Trademarks, and issued Patents that are owned by such Grantor and necessary in
or material to the conduct of its business are valid, subsisting and enforceable
and in compliance with all legal requirements, filings, and payments and other
actions that are required to maintain such Intellectual Property in full force
and effect; and

(v) each Grantor has taken reasonable steps to maintain the confidentiality of
and otherwise protect and enforce its rights in all trade secrets owned by such
Grantor that are necessary in or material to the conduct of the business of such
Grantor, except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

(i) This Agreement creates a valid security interest in the Collateral of each
Grantor, to the extent a security interest therein can be created under the
PPSA, securing the payment of the Secured Obligations. Except to the extent a
security interest in the Collateral cannot be perfected by the filing of a
financing statement under the PPSA, all filings and other actions necessary or
desirable to perfect and protect such security interest have been duly taken or
will have been taken upon the filing of financing statements listing each
applicable Grantor, as a debtor, and Agent, as secured party, in the
jurisdictions listed next to such Grantor’s name on Schedule 11 to the GSA
Disclosure Letter. Upon the making of such filings, Agent shall have a first
priority perfected security interest in the Collateral of each Grantor to the
extent such security interest can be perfected by the filing of a financing
statement. Upon

 

19



--------------------------------------------------------------------------------

filing of any Intellectual Property Security Agreement with CIPO, and the filing
of appropriate financing statements in the jurisdictions listed on Schedule 11
to the GSA Disclosure Letter, all action necessary or desirable to protect and
perfect the Security Interest in and on each Grantor’s Patents, Trademarks, or
Copyrights has been taken and such perfected Security Interest is enforceable as
such as against any and all creditors of and purchasers from any Grantor.

(j)  (i) Except for the Security Interest created hereby, each Grantor is and
will at all times be the sole holder of record and the legal and beneficial
owner, free and clear of all Liens other than Permitted Liens, of the Pledged
Interests indicated on Schedule 5 to the GSA Disclosure Letter as being owned by
such Grantor and, when acquired by such Grantor, any Pledged Interests acquired
after the Closing Date; (ii) all of the Pledged Interests are duly authorized,
validly issued, fully paid and nonassessable and the Pledged Interests
constitute or will constitute the percentage of the issued and outstanding
Equity Interests of the Pledged Companies of such Grantor identified on Schedule
5 to the GSA Disclosure Letter as supplemented or modified by any Pledged
Interests Addendum or any Joinder to this Agreement; (iii) such Grantor has the
right and requisite authority to pledge, the Investment Property pledged by such
Grantor to Agent as provided herein; (iv) all actions necessary or desirable to
perfect and establish the first priority of, or otherwise protect, Agent’s Liens
in the Investment Property, and the proceeds thereof, have been or will be duly
taken, upon (A) the execution and delivery of this Agreement; (B) the taking of
possession by Agent (or its agent or designee) of any certificates representing
the Pledged Interests, together with undated powers (or other documents of
transfer acceptable to Agent) endorsed in blank by the applicable Grantor;
(C) the filing of financing statements in the applicable jurisdiction set forth
on Schedule 11 to the GSA Disclosure Letter for such Grantor with respect to the
Pledged Interests of such Grantor that are not represented by certificates, and
(D) with respect to any Securities Accounts, the delivery of Control Agreements
with respect thereto; and (v) each Grantor has delivered to and deposited with
Agent all certificates representing the Pledged Interests owned by such Grantor
to the extent such Pledged Interests are represented by certificates, and
undated powers (or other documents of transfer acceptable to Agent) endorsed in
blank with respect to such certificates. None of the Pledged Interests owned or
held by such Grantor has been issued or transferred in violation of any
securities registration, securities disclosure, or similar laws of any
jurisdiction to which such issuance or transfer may be subject. None of the
Pledged Interests constitute uncertificated securities except as disclosed on
Schedule 5 to the GSA Disclosure Letter and in the event that any other Pledged
Interests shall constitute uncertificated securities in the future, the
applicable Grantor shall provide thirty days’ advance written notice to the
Agent.

(k) No consent, approval, authorization, or other order or other action by, and
no notice to or filing with, any Governmental Authority or any other Person is
required (i) for the grant of a Security Interest by such Grantor in and to the
Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor, or (ii) for the exercise by Agent
of the voting or other rights provided for in this Agreement with respect to the
Investment Property or the remedies in respect of the Collateral pursuant to
this Agreement, except as may be required in connection with such disposition of
Investment Property by laws affecting the offering and sale of securities
generally and except for consents, approvals, authorizations, or other orders or
actions that have been obtained or given (as applicable) and that are still in
force. No Intellectual Property License of any Grantor that is necessary in or
material to the conduct of such Grantor’s business requires any consent of any
other Person that has not been obtained in order for such Grantor to grant the
security interest granted hereunder in such Grantor’s right, title or interest
in or to such Intellectual Property License.

(l) There is no default, breach, violation, or event of acceleration resulting
from nonpayment of obligations existing under any promissory note constituting
Collateral and pledged hereunder (each a “Pledged Note”) and, to such Grantor’s
knowledge, no event has occurred or circumstance exists which, with the passage
of time or the giving of notice, or both, would constitute a default, breach,
violation, or event of acceleration under any Pledged Note. No Grantor that is
an obligee under a Pledged Note has waived any default, breach, violation, or
event of acceleration resulting from nonpayment of obligations under such
Pledged Note, except as permitted under Section 7(n).

 

20



--------------------------------------------------------------------------------

(m) As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby represents and warrants that the Pledged Interests issued pursuant to
such agreement (A) are not dealt in or traded on securities exchanges or in
securities markets, (B) do not constitute investment company securities, and
(C) are not held by such Grantor in a Securities Account. In addition, except as
indicated on Schedule 5 to the GSA Disclosure Letter, none of the Pledged
Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provide that such Pledged
Interests are securities governed by Article 8 of the Uniform Commercial Code as
in effect in any relevant jurisdiction.

7. Covenants. Each Grantor, severally, as to 100% of the obligations, covenants
and agrees with Agent that from and after the date of this Agreement and until
the date of termination of this Agreement in accordance with Section 23:

(a) Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Property, or Chattel Paper having an aggregate value or face amount of $500,000
or more for all such Negotiable Collateral, Investment Property, or Chattel
Paper, the Grantors shall promptly (and in any event within ten (10) days after
acquisition thereof), notify Agent thereof, and if and to the extent that
perfection or priority of Agent’s Security Interest is dependent on or enhanced
by possession, the applicable Grantor, promptly (and in any event within ten
(10) days) after request by Agent, shall execute such other documents and
instruments as shall be requested by Agent or, if applicable, endorse and
deliver physical possession of such Negotiable Collateral, Investment Property,
or Chattel Paper to Agent, together with such undated powers (or other relevant
document of transfer acceptable to Agent) endorsed in blank as shall be
requested by Agent, and shall do such other acts or things deemed necessary or
desirable by Agent to protect Agent’s Security Interest therein;

(b) Chattel Paper.

(i) Promptly (and in any event within five (5) Business Days) after request by
Agent, each Grantor shall take all steps reasonably necessary to grant Agent
control of all electronic Chattel Paper;

(ii) If any Grantor retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby
and by the Credit Agreement), promptly upon the request of Agent, such Chattel
Paper and instruments shall be marked with the following legend: “Anything
herein to the contrary notwithstanding, the liens and security interests
securing the obligations evidenced by this [instrument]/[Chattel Paper], the
exercise of any right or remedy with respect thereto, and certain of the rights
of the holder hereof are subject to the provisions of the Intercreditor
Agreement dated as of February 6, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), by and
between Wells Fargo Bank, National Association, as ABL Agent, and Guggenheim
Corporate Funding, LLC, as Term Loan Agent. In the event of any conflict between
the terms of the Intercreditor Agreement and this [instrument]/[Chattel Paper],
the terms of the Intercreditor Agreement shall govern and control”;

(c) Control Agreements.

(i) Except to the extent otherwise excused by Section 7(k)(iv), each Grantor
shall obtain Control Agreement (which may include a Controlled Account
Agreement), from each bank maintaining a deposit account or Securities Account
for such Grantor;

 

21



--------------------------------------------------------------------------------

(ii) Except to the extent otherwise excused by Section 7(k)(iv), each Grantor
shall obtain Control Agreement, from each issuer of uncertificated securities,
securities intermediary, or commodities intermediary issuing or holding any
financial assets or commodities to or for any Grantor, or maintaining a
Securities Account for such Grantor; and

(iii) Except to the extent otherwise excused by Section 7(k), each Grantor shall
obtain an authenticated Control Agreement with respect to all of such Grantor’s
investment property constituting Collateral not described in clauses (i) or
(ii) above;

(d) Letter-of-Credit Rights. If the Grantors (or any of them) are or become the
beneficiary of letters of credit having a face amount or value of $500,000 or
more in the aggregate, then the applicable Grantor or Grantors shall promptly
(and in any event within ten (10) days after becoming a beneficiary), notify
Agent thereof and, promptly (and in any event within ten (10) days) after
request by Agent, enter into a tri-party agreement with Agent and the issuer or
confirming bank with respect to letter-of-credit rights assigning such
letter-of-credit rights to Agent and directing all payments thereunder to
Agent’s Account, all in form and substance reasonably satisfactory to Agent;

(e) Reserved.

(f) Government Contracts. Other than Accounts and Chattel Paper the aggregate
value of which does not at any one time exceed $500,000, if any Account or
Chattel Paper arises out of a contract or contracts with Canada, the Crown or
any department, agency, or instrumentality thereof, Grantors shall promptly (and
in any event within five (5) Business Days of the creation thereof) notify Agent
thereof and, promptly (and in any event within five (5) Business Days) after
request by Agent, execute any instruments or perform any steps reasonably
required by Agent in order that all moneys due or to become due under such
contract or contracts shall be assigned to Agent, for the benefit of the Lender
Group, and shall provide written notice thereof under the Financial
Administration Act (Canada) or other applicable law;

(g) Intellectual Property.

(i) Upon the request of Agent, in order to facilitate filings with CIPO, each
Grantor shall execute and deliver to Agent one or more Intellectual Property
Security Agreements to further evidence Agent’s Lien on such Grantor’s Patents,
Trademarks, or Copyrights, and the General Intangibles of such Grantor relating
thereto or represented thereby;

(ii) Each Grantor shall have the duty, with respect to Intellectual Property
that is necessary in or material to the conduct of such Grantor’s business, to
protect and diligently enforce and defend at such Grantor’s expense its
Intellectual Property in its reasonable business judgment, including (A) to
diligently enforce and defend, including promptly suing for infringement,
misappropriation, or dilution and to recover any and all damages for such
infringement, misappropriation, or dilution, and filing for opposition,
interference, and cancellation against conflicting Intellectual Property rights
of any Person, (B) to prosecute diligently any trademark application or service
mark application that is part of the Trademarks pending as of the date hereof or
hereafter until the termination of this Agreement, (C) to prosecute diligently
any patent application that is part of the Patents pending as of the date hereof
or hereafter until the termination of this Agreement, (D) to take all reasonable
and necessary action to preserve and maintain all of such Grantor’s Trademarks,
Patents, Copyrights, Intellectual Property Licenses, and its rights therein,
including paying all maintenance fees and filing of applications for renewal,
affidavits of use, and affidavits of noncontestability, and (E) to require all
employees, consultants, and contractors of each Grantor who were involved in the
creation or development of such Intellectual Property to sign agreements
containing assignment of Intellectual Property rights and obligations of
confidentiality. Each Grantor further agrees not to abandon any Intellectual
Property or Intellectual Property License that is necessary in or material to
the conduct of such Grantor’s business. Each Grantor hereby agrees to take the
steps described in this Section 7(g)(ii) with respect to all new or acquired
Intellectual Property to which it or any of its Subsidiaries is now or later
becomes entitled that is necessary in or material to the conduct of such
Grantor’s business;

 

22



--------------------------------------------------------------------------------

(iii) Grantors acknowledge and agree that the Lender Group shall have no duties
with respect to any Intellectual Property or Intellectual Property Licenses of
any Grantor. Without limiting the generality of this Section 7(g)(iii), Grantors
acknowledge and agree that no member of the Lender Group shall be under any
obligation to take any steps necessary to preserve rights in the Collateral
consisting of Intellectual Property or Intellectual Property Licenses against
any other Person, but any member of the Lender Group may do so at its option
from and after the occurrence and during the continuance of an Event of Default,
and all expenses incurred in connection therewith (including reasonable fees and
expenses of attorneys and other professionals) shall be for the sole account of
the Borrower;

(iv) On each date on which a Compliance Certificate is to be delivered pursuant
to Section 5.1 of the Credit Agreement in respect of a fiscal quarter (or, if an
Event of Default has occurred and is continuing, more frequently if requested by
Agent) , each Grantor shall provide Agent with a written report of all new
Patents, Trademarks or Copyrights that are registered or the subject of pending
applications for registrations, and of all Intellectual Property Licenses that
are material to the conduct of such Grantor’s business, in each case, which were
acquired, registered, or for which applications for registration were filed by
any Grantor during the prior period and any statement of use or amendment to
allege use with respect to intent-to-use trademark applications. In the case of
such registrations or applications therefor, which were acquired by any Grantor,
each such Grantor shall file the necessary documents with the appropriate
Governmental Authority identifying the applicable Grantor as the owner (or as a
co-owner thereof, if such is the case) of such Intellectual Property. In each of
the foregoing cases, the applicable Grantor shall promptly cause to be prepared,
executed, and delivered to Agent supplemental schedules to the applicable Loan
Documents to identify such Patent, Trademark and Copyright registrations and
applications therefor (with the exception of Trademark applications filed on an
intent-to-use basis for which no statement of use or amendment to allege use has
been filed) and Intellectual Property Licenses as being subject to the security
interests created thereunder;

(v) Anything to the contrary in this Agreement notwithstanding, in no event
shall any Grantor, either itself or through any agent, employee, licensee, or
designee, file an application for the registration of any Copyright with CIPO or
any similar office or agency in another country without giving Agent written
notice thereof at least five (5) Business Days prior to such filing and
complying with Section 7(g)(i). Upon receipt from CIPO of notice of registration
of any Copyright, each Grantor shall promptly (but in no event later than five
(5) Business Days following such receipt) notify (but without duplication of any
notice required by Section 7(g)(iv)) Agent of such registration by delivering,
or causing to be delivered, to Agent, documentation sufficient for Agent to
perfect Agent’s Liens on such Copyright. If any Grantor acquires from any Person
any Copyright registered with CIPO or an application to register any Copyright
with CIPO, such Grantor shall promptly (but in no event later than five
(5) Business Days following such acquisition) notify Agent of such acquisition
and deliver, or cause to be delivered, to Agent, documentation sufficient for
Agent to perfect Agent’s Liens on such Copyright. In the case of such Copyright
registrations or applications therefor which were acquired by any Grantor, each
such Grantor shall promptly (but in no event later than five (5) Business Days
following such acquisition) file the necessary documents with the appropriate
Governmental Authority identifying the applicable Grantor as the owner (or as a
co-owner thereof, if such is the case) of such Copyrights;

(vi) Each Grantor shall take reasonable steps to maintain the confidentiality
of, and otherwise protect and enforce its rights in, the Intellectual Property
that is necessary in or material to the conduct of such Grantor’s business,
including, as applicable (A) protecting the secrecy and confidentiality of its
confidential information and trade secrets by having and enforcing a policy
requiring all current employees, consultants, licensees, vendors and contractors
with access to such information to

 

23



--------------------------------------------------------------------------------

execute appropriate confidentiality agreements; (B) taking actions reasonably
necessary to ensure that no trade secret falls into the public domain; and
(C) protecting the secrecy and confidentiality of the source code of all
software programs and applications of which it is the owner or licensee by
having and enforcing a policy requiring any licensees (or sublicensees) of such
source code to enter into license agreements with commercially reasonable use
and non-disclosure restrictions; and

(vii) No Grantor shall enter into any Intellectual Property License material to
the conduct of the business to receive any license or rights in any Intellectual
Property of any other Person unless such Grantor has used commercially
reasonable efforts to permit the assignment of or grant of a security interest
in such Intellectual Property License (and all rights of Grantor thereunder) to
Agent (and any transferees of Agent).

(h) Investment Property.

(i) If any Grantor shall acquire, obtain, receive or become entitled to receive
any Pledged Interests after the Closing Date, it shall promptly (and in any
event within ten (10) days of acquiring or obtaining such Collateral) deliver to
Agent a duly executed Pledged Interests Addendum identifying such Pledged
Interests;

(ii) Upon the occurrence and during the continuance of an Event of Default,
following the request of Agent, all sums of money and property paid or
distributed in respect of the Investment Property that are received by any
Grantor shall be held by the Grantors in trust for the benefit of Agent
segregated from such Grantor’s other property, and such Grantor shall deliver it
forthwith to Agent in the exact form received;

(iii) Each Grantor shall promptly deliver to Agent a copy of each material
notice or other material communication received by it in respect of any Pledged
Interests;

(iv) No Grantor shall make or consent to any amendment or other modification or
waiver with respect to any Pledged Interests, Pledged Operating Agreement, or
Pledged Partnership Agreement, or enter into any agreement or permit to exist
any restriction with respect to any Pledged Interests if the same is prohibited
pursuant to the Loan Documents;

(v) Each Grantor agrees that it will cooperate with Agent in obtaining all
necessary approvals and making all necessary filings under federal, state,
provincial, local, or foreign law to effect the perfection of the Security
Interest on the Investment Property or to effect any sale or transfer thereof;

(vi) As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby covenants that the Pledged Interests issued pursuant to such agreement
(A) are not and shall not be dealt in or traded on securities exchanges or in
securities markets, (B) do not and will not constitute investment company
securities, and (C) are not and will not be held by such Grantor in a Securities
Account. In addition, none of the Pledged Operating Agreements, the Pledged
Partnership Agreements, or any other agreements governing any of the Pledged
Interests issued under any Pledged Operating Agreement or Pledged Partnership
Agreement, shall provide that such Pledged Interests are securities governed by
Article 8 of the Uniform Commercial Code as in effect in any relevant
jurisdiction unless such Grantor shall cause certificates to be issued in
respect of such Pledged Interests and deliver such certificates to the Agent in
accordance with the terms of Section 7(a).

 

 

24



--------------------------------------------------------------------------------

(i) Real Property; Fixtures. Each Grantor covenants and agrees that upon the
acquisition of any fee interest in Real Property having a fair market value in
excess of $500,000 it will promptly (and in any event within two (2) Business
Days of acquisition) notify Agent of the acquisition of such Real Property and
will grant to Agent, for the benefit of the Lender Group, a first priority
Mortgage on each fee interest in Real Property now or hereafter owned by such
Grantor (subject to Permitted Liens) and shall deliver such other documentation
and opinions, in form and substance satisfactory to Agent, in connection with
the grant of such Mortgage as Agent shall request in its Permitted Discretion,
including title insurance policies, financing statements, fixture filings and
environmental audits and such Grantor shall pay all recording costs, intangible
taxes and other fees and costs (including reasonable attorneys fees and
expenses) incurred in connection therewith. Each Grantor acknowledges and agrees
that, to the extent permitted by applicable law, all of the Collateral shall
remain personal property regardless of the manner of its attachment or
affixation to real property;

(j) Transfers and Other Liens. Grantors shall not (i) sell, assign (by operation
of law or otherwise) or otherwise dispose of, or grant any option with respect
to, any of the Collateral, except as expressly permitted by the Credit
Agreement, or (ii) create or permit to exist any Lien upon or with respect to
any of the Collateral of any Grantor, except for Permitted Liens. The inclusion
of Proceeds in the Collateral shall not be deemed to constitute Agent’s consent
to any sale or other disposition of any of the Collateral except as expressly
permitted in this Agreement or the other Loan Documents;

(k) Controlled Accounts; Controlled Investments. Subject to the Intercreditor
Agreement, other than (i) an individual amount of not more than $10,000 and an
aggregate amount of not more than $200,000 at any one time, in the case of
Grantors, and (ii) amounts deposited into deposit accounts specially and
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for any Grantor’s employees, no Grantor will make, acquire, or
permit to exist Permitted Investments consisting of cash, Cash Equivalents, or
amounts credited to deposit accounts or Securities Accounts unless, following
the Controlled Account Control Date, Grantor and the applicable bank or
securities intermediary have entered into Control Agreements with Agent
governing such Permitted Investments in order to perfect (and further establish)
Agent’s Liens in such Permitted Investments.

(l) Name, Etc. No Grantor will change its name, organizational identification
number, jurisdiction of organization or organizational identity, registered
office, head office, chief executive office, principal place of business,
domicile (within the meaning of the Civil Code of Quebec), corporate offices or
warehouses or locations at which Collateral is held or stored, or the location
of its books and records; provided, that Grantor or any of its Subsidiaries may
change its name or any of the foregoing locations, so long as any new location
is in Canada, upon at least 10 days prior written notice to Agent of such
change.

(n) Pledged Notes. Grantors (i) without the prior written consent of Agent, will
not (A) waive or release any payment obligation of any Person that is obligated
under any of the Pledged Notes (other than the obligations of one Grantor to
another Grantor), (B) take or omit to take any action or knowingly suffer or
permit any action to be omitted or taken, the taking or omission of which would
result in any right of offset against sums payable under the Pledged Notes, or
(C) other than Permitted Dispositions, assign or surrender their rights and
interests under any of the Pledged Notes or terminate, cancel, modify, change,
supplement or amend the Pledged Notes, and (ii) shall provide to Agent copies of
all material written notices (including notices of default) given or received
with respect to the Pledged Notes promptly after giving or receiving such
notice.

(o) No Granting Control. No Grantor shall deliver any Pledged Interests that
constitute uncertificated securities to a Person other than the Agent or consent
to any agreement whereby any issuer of a Pledged Interest agrees to comply with
instructions that are originated by any Person other than the Agent in respect
of any Pledged Interest that constitute uncertificated securities.

(q) Accessions and Fixtures. Each Grantor shall prevent the Collateral from
becoming an accession to any property other than the Collateral or from becoming
a fixture unless the security interest created hereunder ranks prior to the
interests of all other Persons in the real property.

 

25



--------------------------------------------------------------------------------

(r) Examination of Books and Records. Subject to any restrictions imposed by the
DSS or any other Governmental Authority, each Grantor shall permit the Agent and
representatives of, and consultants to, the Agent to visit and inspect any of
the Collateral, to examine such Grantor’s books and records and to make copies
and take extracts therefrom, and to discuss such Grantor’s affairs, finances,
accounts, condition (financial or otherwise) and prospects with its senior
officers or such Grantor’s independent auditors, all at such reasonable times
and as often as the Agent may reasonably request upon reasonable prior notice to
such Grantor by the Agent.

8. Relation to Other Security Documents. The provisions of this Agreement shall
be read and construed with the other Loan Documents referred to below in the
manner so indicated.

(a) Credit Agreement. In the event of any conflict between any provision in this
Agreement and a provision in the Credit Agreement, such provision of the Credit
Agreement shall control.

(b) Intercreditor Agreement. This Agreement and the rights and obligations
evidenced hereby, and all Lien securing the same, are subject to the terms of
the Intercreditor Agreement. In the event of any conflict between any provision
in this Agreement and a provision in the Intercreditor Agreement, such provision
of the Intercreditor Agreement shall control.

(c) Intellectual Property Agreements. The provisions of the Intellectual
Property Security Agreements are supplemental to the provisions of this
Agreement, and nothing contained in the Intellectual Property Security
Agreements shall limit any of the rights or remedies of Agent hereunder. In the
event of any conflict between any provision in this Agreement and a provision in
an Intellectual Property Security Agreement, such provision of this Agreement
shall control.

9. Further Assurances.

(a) Each Grantor agrees that from time to time, at its own expense, such Grantor
will promptly execute and deliver all further instruments and documents, and
take all further action, that Agent may reasonably request, in order to perfect
and protect the Security Interest granted hereby, to create, perfect or protect
the Security Interest purported to be granted hereby or to enable Agent to
exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral.

(b) Each Grantor authorizes the filing by Agent of financing or continuation
statements, or amendments thereto, and such Grantor will execute and deliver to
Agent such other instruments or notices, as Agent may reasonably request, in
order to perfect and preserve the Security Interest granted or purported to be
granted hereby.

10. Agent’s Right to Perform Contracts, Exercise Rights, etc. Upon the
occurrence and during the continuance of an Event of Default, Agent (or its
designee) (a) may proceed to perform any and all of the obligations of any
Grantor contained in any contract, lease, or other agreement and exercise any
and all rights of any Grantor therein contained as fully as such Grantor itself
could, (b) shall have the right to use any Grantor’s rights under Intellectual
Property Licenses in connection with the enforcement of Agent’s rights
hereunder, including the right to prepare for sale and sell any and all
Inventory and Equipment now or hereafter owned by any Grantor and now or
hereafter covered by such licenses, and (c) shall have the right to request that
any Equity Interests that are pledged hereunder be registered in the name of
Agent or any of its nominees.

11. Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably appoints
Agent its attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, at such time as an Event
of Default has occurred and is continuing under the Credit Agreement, to take
any action and to execute any instrument which Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement, including:

 

26



--------------------------------------------------------------------------------

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;

(b) to receive and open all mail addressed to such Grantor and to notify postal
authorities to change the address for the delivery of mail to such Grantor to
that of Agent;

(c) to receive, indorse, and collect any drafts or other instruments, documents,
Negotiable Collateral or Chattel Paper;

(d) to file any claims or take any action or institute any proceedings which
Agent may deem necessary or desirable for the collection of any of the
Collateral of such Grantor or otherwise to enforce the rights of Agent with
respect to any of the Collateral;

(e) to repair, alter, or supply goods, if any, necessary to fulfill in whole or
in part the purchase order of any Person obligated to such Grantor in respect of
any Account of such Grantor;

(f) to use any Intellectual Property or Intellectual Property Licenses of such
Grantor, including but not limited to any labels, Patents, Trademarks, trade
names, URLs, domain names, industrial designs, Copyrights, or advertising
matter, in preparing for sale, advertising for sale, or selling Inventory or
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and

(g) Agent, on behalf of the Lender Group, shall have the right, but shall not be
obligated, to bring suit in its own name to enforce the Intellectual Property
and Intellectual Property Licenses and, if Agent shall commence any such suit,
the appropriate Grantor shall, at the request of Agent, do any and all lawful
acts and execute any and all proper documents reasonably required by Agent in
aid of such enforcement.

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

12. Agent May Perform. If any Grantor fails to perform any agreement contained
herein, Agent may itself perform, or cause performance of, such agreement, and
the reasonable expenses of Agent incurred in connection therewith shall be
payable, severally, as to 100% of the obligations by each of the Grantors.

13. Agent’s Duties. The powers conferred on Agent hereunder are solely to
protect Agent’s interest in the Collateral, for the benefit of the Lender Group,
and shall not impose any duty upon Agent to exercise any such powers. Except for
the safe custody of any Collateral in its actual possession and the accounting
for moneys actually received by it hereunder, Agent shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral. Agent shall be
deemed to have exercised reasonable care in the custody and preservation of any
Collateral in its actual possession if such Collateral is accorded treatment
substantially equal to that which Agent accords its own property.

 

27



--------------------------------------------------------------------------------

14. Collection of Accounts, General Intangibles and Negotiable Collateral. At
any time upon the occurrence and during the continuance of an Event of Default,
Agent or Agent’s designee may (a) notify Account Debtors of any Grantor that the
Accounts, General Intangibles, Chattel Paper or Negotiable Collateral of such
Grantor have been assigned to Agent, for the benefit of the Lender Group, or
that Agent has a security interest therein, and (b) collect the Accounts,
General Intangibles and Negotiable Collateral of any Grantor directly, and any
collection costs and expenses shall constitute part of such Grantor’s Secured
Obligations under the Loan Documents.

15. Disposition of Pledged Interests by Agent. None of the Pledged Interests
existing as of the date of this Agreement are, and none of the Pledged Interests
hereafter acquired on the date of acquisition thereof will be, registered or
qualified under the various federal, provincial or state securities laws of the
United States and disposition thereof after an Event of Default may be
restricted to one or more private (instead of public) sales in view of the lack
of such registration. Each Grantor understands that in connection with such
disposition, Agent may approach only a restricted number of potential purchasers
and further understands that a sale under such circumstances may yield a lower
price for the Pledged Interests than if the Pledged Interests were registered
and qualified pursuant to federal, provincial and state securities laws and sold
on the open market. Each Grantor, therefore, agrees that: (a) if Agent shall,
pursuant to the terms of this Agreement, sell or cause the Pledged Interests or
any portion thereof to be sold at a private sale, Agent shall have the right to
rely upon the advice and opinion of any nationally recognized brokerage or
investment firm (but shall not be obligated to seek such advice and the failure
to do so shall not be considered in determining the commercial reasonableness of
such action) as to the best manner in which to offer the Pledged Interest or any
portion thereof for sale and as to the best price reasonably obtainable at the
private sale thereof; and (b) such reliance shall be conclusive evidence that
Agent has handled the disposition in a commercially reasonable manner.

16. Voting and Other Rights in Respect of Pledged Interests.

(a) Upon the occurrence and during the continuation of an Event of Default,
(i) Agent may, at its option, and with two (2) Business Days prior notice to any
Grantor, and in addition to all rights and remedies available to Agent under any
other agreement, at law, in equity, or otherwise, exercise all voting rights, or
any other ownership or consensual rights (including any dividend or distribution
rights) in respect of the Pledged Interests owned by such Grantor, but under no
circumstances is Agent obligated by the terms of this Agreement to exercise such
rights, and (ii) if Agent duly exercises its right to vote any of such Pledged
Interests, each Grantor hereby appoints Agent, such Grantor’s true and lawful
attorney-in-fact and IRREVOCABLE PROXY to vote such Pledged Interests in any
manner Agent deems advisable for or against all matters submitted or which may
be submitted to a vote of shareholders, partners or members, as the case may be.
The power-of-attorney and proxy granted hereby is coupled with an interest and
shall be irrevocable.

(b) For so long as any Grantor shall have the right to vote the Pledged
Interests owned by it, such Grantor covenants and agrees that it will not,
without the prior written consent of Agent, vote or take any consensual action
with respect to such Pledged Interests which would materially adversely affect
the rights of Agent or the other members of the Lender Group, or the value of
the Pledged Interests.

17. Remedies. Upon the occurrence and during the continuance of an Event of
Default:

(a) Agent may, and, at the instruction of the Required Lenders, shall exercise
in respect of the Collateral, in addition to other rights and remedies provided
for herein, in the other Loan Documents, or otherwise available to it, all the
rights and remedies of a secured party on default under the PPSA or any other
applicable law. Without limiting the generality of the foregoing, each Grantor
expressly agrees that, in any such event, Agent without demand of performance or
other demand, advertisement or notice of any kind (except a notice specified
below of time and place of public or private sale) to or upon any Grantor or any
other Person (all and each of which demands, advertisements and notices are
hereby expressly waived to the maximum extent permitted by the PPSA or any other
applicable law), may take immediate possession of all or any portion of the
Collateral and (i) require

 

28



--------------------------------------------------------------------------------

Grantors to, and each Grantor hereby agrees that it will at its own expense and
upon request of Agent forthwith, assemble all or part of the Collateral as
directed by Agent and make it available to Agent at one or more locations where
such Grantor regularly maintains Inventory, and (ii) without notice except as
specified below, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any of Agent’s offices or elsewhere, for cash, on
credit, and upon such other terms as Agent may deem commercially reasonable.
Each Grantor agrees that, to the extent notification of sale shall be required
by law, at least ten (10) days notification by mail to the applicable Grantor of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. Agent shall not be
obligated to make any sale of Collateral regardless of notification of sale
having been given. Agent may adjourn any public sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Grantor agrees that (A) the internet shall constitute a “place” and (B) to the
extent notification of sale shall be required by law, notification by mail of
the URL where a sale will occur and the time when a sale will commence at least
ten (10) days prior to the sale shall constitute a reasonable notification. Each
Grantor agrees that any sale of Collateral to a licensor pursuant to the terms
of a license agreement between such licensor and a Grantor is sufficient to
constitute a commercially reasonable sale (including as to method, terms,
manner, and time). Without limiting the generality of the foregoing, each
Grantor acknowledges that when disposing of any of the Pledged Instruments, the
Agent may be unable to effect a public sale of any or all of the Pledged
Instruments, or to sell any or all of the Pledged Instruments as a control block
sale at more than a stated premium to the “market price” of any securities
forming part of the Pledged Instruments, by reason of certain provisions
contained in the Securities Act (Ontario) and applicable securities laws of
other jurisdictions but may be compelled to resort to one or more private sales
to a restricted group of purchasers who will be obligated to agree, among other
things, to acquire the Pledged Instruments as principal and to comply with any
other resale restrictions provided for in the Securities Act (Ontario) and other
applicable securities laws. Each Grantor acknowledges and agrees that any
private sale may result in prices and other terms less favourable to the seller
than if the sale were a public sale or a control block sale and, notwithstanding
such circumstances, agrees that any private sale shall not be deemed to have
been made in a commercially unreasonable manner solely by reason of its being a
private sale. The Agent shall be under no obligation to delay a sale of any of
the Pledged Instrument for the period of time necessary to permit the issuer of
the Pledged Instrument to qualify the Pledged Instrument for public sale under
the Securities Act (Ontario) or under applicable securities laws of other
jurisdictions even if the issuer would agree to do so, or to permit a
prospective purchaser to make a formal offer to all or substantially all holders
of any class of securities forming any part of the Pledged Instrument.

(b) Agent is hereby granted a license or other right to use, without liability
for royalties or any other charge, each Grantor’s Intellectual Property,
including but not limited to, any labels, Patents, Trademarks, trade names,
URLs, domain names, industrial designs, Copyrights, and advertising matter,
whether owned by any Grantor or with respect to which any Grantor has rights
under license, sublicense, or other agreements (including any Intellectual
Property License), as it pertains to the Collateral, in preparing for sale,
advertising for sale and selling any Collateral, and each Grantor’s rights under
all licenses and all franchise agreements shall inure to the benefit of Agent.

(c) Agent may, in addition to other rights and remedies provided for herein, in
the other Loan Documents, or otherwise available to it under applicable law and
without the requirement of notice to or upon any Grantor or any other Person
(which notice is hereby expressly waived to the maximum extent permitted by the
PPSA or any other applicable law), (i) with respect to any Grantor’s deposit
accounts, instruct the bank maintaining such deposit account for the applicable
Grantor to pay the balance of such deposit account to or for the benefit of
Agent, and (ii) with respect to any Grantor’s Securities Accounts in which
Agent’s Liens are perfected by control, instruct the securities intermediary
maintaining such Securities Account for the applicable Grantor to (A) transfer
any cash in such Securities Account to or for the benefit of Agent, or
(B) liquidate any financial assets in such Securities Account that are
customarily sold on a recognized market and transfer the cash proceeds thereof
to or for the benefit of Agent.

 

29



--------------------------------------------------------------------------------

(d) Any cash held by Agent as Collateral and all cash proceeds received by Agent
in respect of any sale of, collection from, or other realization upon all or any
part of the Collateral shall be applied against the Secured Obligations in the
order set forth in the Credit Agreement. In the event the proceeds of Collateral
are insufficient to satisfy all of the Secured Obligations in full, each Grantor
shall remain severally, as to 100% of the Secured Obligations, liable for any
such deficiency.

(e) Each Grantor hereby acknowledges that the Secured Obligations arise out of a
commercial transaction, and agrees that if an Event of Default shall occur and
be continuing Agent shall have the right to an immediate writ of possession
without notice of a hearing. Agent shall have the right to the appointment of a
receiver for the properties and assets of each Grantor, and each Grantor hereby
consents to such rights and such appointment and hereby waives any objection
such Grantor may have thereto or the right to have a bond or other security
posted by Agent.

(f) Agent may also:

(i) Appoint by instrument in writing a receiver (which term shall include a
receiver and manager or agent) of any of the Grantors and of all or any part of
the Collateral and remove or replace such receiver from time to time or may
institute proceedings in any court of competent jurisdiction for the appointment
of a receiver. Any such receiver appointed by the Agent, with respect to
responsibility for its acts, shall, to the extent permitted by Applicable Law,
be deemed the agent of the Grantors and not of the Agent. Where the “Agent” is
referred to in this Section 17, the reference includes, where the context
permits, any receiver so appointed and the officers, employees, servants or
agents of such receiver;

(ii) Immediately and without notice enter any Grantor’s premises and repossess,
disable or remove the Collateral;

(iii) Retain and administer all or part of the Collateral in the Agent’s sole
and unfettered discretion, which discretion each Grantor acknowledges is
commercially reasonable;

(iv) Foreclose upon the Collateral;

(v) File proofs of claims or other documents as may be necessary or desirable to
have its claim lodged in any bankruptcy, winding-up, liquidation, arrangement,
dissolution or other proceedings (voluntary or otherwise) relating to any
Grantor;

(vi) On its own account or through a receiver, receiver-manager or agent and
whether alone or in conjunction with the exercise of all or any other remedies
contemplated by this Agreement, notify and direct Account Debtors and any Person
obligated to any Grantor under an Instrument (including a promissory note) to
make all payments whatever to the Agent and the Agent shall have the right, at
any time, to hold all amounts acquired from any Account Debtors and any Person
obligated to any Grantor under an Instrument and any Proceeds of such Instrument
as part of the Collateral. Upon the occurrence, and during the continuance of,
an Event of Default any payments received by any Grantor shall be held by such
Grantor in trust for the Agent in the same medium in which received, shall not
be commingled with any assets of such Grantor and shall, at the request of the
Agent be turned over to the Agent not later than the next Business Day following
the day of their receipt;

(vii) Carry on or concur in the carrying on of all or any part of the business
of any Grantor and may, in any event, to the exclusion of all others, including
such Grantor, enter upon, occupy and use all premises of or occupied or used by
such Grantor and use any of the personal property (which shall include fixtures)
of such Grantor for such time and such purposes as the Agent sees fit. The Agent
shall not be liable to any Grantor for any neglect in so doing or in respect of
any related rent, costs, charges, depreciation or damages;

 

30



--------------------------------------------------------------------------------

(viii) Pay any Liens or other claims that may exist or be threatened against the
Collateral, and any amount so paid together with costs, charges and expenses
incurred shall be added to the Collateral;

(ix) If the proceeds of realization are insufficient to pay all monetary
Collateral, the Grantors shall forthwith pay or cause to be paid to the Agent
any deficiency and the Agent may sue any Grantor to collect the amount of such
deficiency;

(x) Subject to Applicable Law, seize, collect, realize, borrow money on the
security of, release to third parties, sell (by way of public or private sale),
lease or otherwise deal with the Collateral in such manner, upon such terms and
conditions, at such time or times and place or places and for such consideration
as may seem to the Agent advisable and without notice to any Grantor. The Agent
may charge on its own behalf and pay to others sums for expenses incurred and
for services rendered (expressly including legal, consulting, broker,
management, receivership and accounting fees) in or in connection with seizing,
collecting, realizing, borrowing on the security of, selling or obtaining
payment of the Collateral and may add all such sums to the Secured Obligations;
or

(xi) In the name of any Grantor, perform, at such Grantor’s expense, any and all
of such Grantor’s obligations or covenants relating to the Collateral and
enforce performance by any other parties of their obligations in relation to the
Collateral and settle any disputes with other parties upon terms that the Agent
deems appropriate, in its discretion.

(g) As soon as the Agent takes possession of any Collateral or appoints a
receiver, all powers, functions, rights and privileges of the Grantors and the
directors and officers of the Grantors with respect to the Collateral shall
cease, unless specifically continued by the written consent of the Agent or the
receiver.

(h) The Agent shall not be liable or accountable:

(i) by reason of any entry into or taking possession of all or any of the
Collateral, to account as mortgagee in possession or for anything except actual
receipts, or for any loss on realization or any act or omission for which a
secured party in possession might be liable; or

(ii) for any failure to (A) exercise or exhaust any of its rights or remedies,
(B) take possession of, seize, collect, realize, sell or otherwise dispose of or
obtain payment for the Collateral, or (C) protect the Collateral from
depreciating in value or becoming worthless and shall, in each case, not be
bound to institute proceedings for such purposes or for the purpose of
preserving any rights, remedies or powers of the Agent, any Grantor or any other
person in respect of same.

The Agent shall not by virtue of these presents be deemed to be a mortgagee in
possession of the Collateral. Each Grantor releases and discharges the Agent and
the receiver from every claim of every nature, whether sounding in damages or
not, which may arise or be caused to such Grantor or any Person claiming through
or under such Grantor by reason or as a result of anything done by the Agent or
any successor or assign claiming through or under the Agent or the receiver
under the provisions of this Agreement unless such claim be the result of
dishonesty or gross neglect.

 

31



--------------------------------------------------------------------------------

18. Remedies Cumulative. Each right, power, and remedy of Agent or any other
member of the Lender Group as provided for in this Agreement or the other Loan
Documents now or hereafter existing at law or in equity or by statute or
otherwise shall be cumulative and concurrent and shall be in addition to every
other right, power, or remedy provided for in this Agreement and the other Loan
Documents or now or hereafter existing at law or in equity or by statute or
otherwise, and the exercise or beginning of the exercise by Agent or any other
member of the Lender Group, of any one or more of such rights, powers, or
remedies shall not preclude the simultaneous or later exercise by Agent or such
other member of the Lender Group of any or all such other rights, powers, or
remedies.

19. Marshaling. Agent shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of Agent’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.

20. Indemnity and Expenses.

(a) Each Grantor agrees to indemnify Agent and the other members of the Lender
Group from and against all claims, lawsuits and liabilities (including
reasonable and documented attorneys fees) growing out of or resulting from this
Agreement (including enforcement of this Agreement) or any other Loan Document
to which such Grantor is a party, except claims, losses or liabilities resulting
from the gross negligence or willful misconduct of the party seeking
indemnification as determined by a final non-appealable order of a court of
competent jurisdiction. This provision shall survive the termination of this
Agreement and the Credit Agreement and the repayment of the Secured Obligations.

(b) Grantors, severally, each as to 100% of the obligations, shall, upon demand,
pay to Agent (or Agent, may charge to the Loan Account) all the Lender Group
Expenses which Agent may incur in connection with (i) the administration of this
Agreement, (ii) the custody, preservation, use or operation of, or, upon an
Event of Default, the sale of, collection from, or other realization upon, any
of the Collateral in accordance with this Agreement and the other Loan
Documents, (iii) the exercise or enforcement of any of the rights of Agent
hereunder or (iv) the failure by any Grantor to perform or observe any of the
provisions hereof.

(c) The provisions of Article 16 of the Credit Agreement shall apply, mutatis
mutandis, to all payments made by any Guarantor hereunder or under any other
Loan Document with all references to “Borrower” under such Article 16 being
deemed to be references to each Guarantor for the purposes of this provision.

21. Merger, Amendments; Etc.

(a) THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN
AGREEMENTS BETWEEN THE PARTIES. No waiver of any provision of this Agreement,
and no consent to any departure by any Grantor herefrom, shall in any event be
effective unless the same shall be in writing and signed by Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No amendment of any provision of this
Agreement shall be effective unless the same shall be in writing and signed by
Agent and each Grantor to which such amendment applies.

 

32



--------------------------------------------------------------------------------

(b) Each Grantor hereby acknowledges and agrees that, in the event that it
amalgamates with any other entity, it is the intention of the parties that the
guarantee and security interest granted and created hereunder shall extend to
all of the property and undertaking of the amalgamating entities prior to the
amalgamation and shall extend to all of the property and undertaking of the
amalgamated entity, including all property and undertaking acquired by such
amalgamated entity after the amalgamation, in each case to secure the payment
and performance of all debts, liabilities and obligations, present or future,
direct or indirect, absolute or contingent, matured or unmatured, at any time or
from time to time due or accruing due and owing by or otherwise payable by each
of the amalgamating entities and the amalgamated entity to the Agent and the
Lender Group, whether incurred alone or jointly with another or others and
whether as principal, guarantor or surety and whether incurred prior to, at the
time of or subsequent to the amalgamation. The security interest created
hereunder shall attach to the collateral of the amalgamated entity at the time
of amalgamation and to any collateral thereafter owned or acquired by the
amalgamated entity when such collateral becomes owned or is acquired. Upon any
such amalgamation, the defined term “Grantor” shall mean, collectively, each of
the amalgamating entities and the amalgamated entity, the defined term
“Collateral” shall mean, collectively, all of the property and undertaking and
interests of the amalgamating entities and the amalgamated entity in such
property, and the defined terms “Secured Obligations” shall include the
obligations as described in this paragraph

22. Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Agent at its
address specified in the Credit Agreement, or, at such other address as shall be
designated by such party in a written notice to the other party. All notices or
demands to a Grantor hereunder shall be in writing and (except for financial
statements and other informational documents which may be sent by first-class
mail, postage prepaid) shall be personally delivered or sent by registered or
certified mail (postage prepaid, return receipt requested), overnight courier,
electronic mail (at such email addresses as a party may designate in accordance
herewith), or telefacsimile. In the case of notices or demands to a Grantor,
they shall be sent to the address set forth below:

4705 S. Apopka Vineland Road, Suite 210

Orlando, Florida 32819

Attn: Brian R. Kahn, Chairman

Fax No. (208) 728-8007

23. Continuing Security Interest: Assignments under Credit Agreement.

(a) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the Obligations have been
paid in full in accordance with the provisions of the Credit Agreement and the
Commitments have expired or have been terminated, (ii) be binding upon each
Grantor, and their respective successors and assigns, and (iii) inure to the
benefit of, and be enforceable by, Agent, and its successors, transferees and
assigns. Without limiting the generality of the foregoing clause (iii), any
Lender may, in accordance with the provisions of the Credit Agreement, assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise. Upon payment in full of the Secured Obligations in
accordance with the provisions of the Credit Agreement and the expiration or
termination of the Commitments, the Guarantee made and the Security Interest
granted hereby shall terminate and all rights to the Collateral shall revert to
Grantors or any other Person entitled thereto. At such time, upon the Borrower’s
request, Agent will authorize the filing of appropriate termination statements
to terminate such Security Interest. No transfer or renewal, extension,
assignment, or termination of this Agreement or of the Credit Agreement, any
other Loan Document, or any other instrument or document executed and delivered
by any Grantor to Agent nor other loans made by any Lender to the Borrower, nor
the taking of further security, nor the retaking or re-delivery of the
Collateral to Grantors, or any of them, by Agent, nor any other act of the
Lender Group shall release any Grantor from any obligation, except a release or

 

33



--------------------------------------------------------------------------------

discharge executed in writing by Agent in accordance with the provisions of the
Credit Agreement. Agent shall not by any act, delay, omission or otherwise, be
deemed to have waived any of its rights or remedies hereunder, unless such
waiver is in writing and signed by Agent and then only to the extent therein set
forth. A waiver by Agent of any right or remedy on any occasion shall not be
construed as a bar to the exercise of any such right or remedy which Agent would
otherwise have had on any other occasion.

(b) Subject to Section 15.11 of the Credit Agreement, if any Collateral shall be
sold, transferred or otherwise disposed of by a Grantor in a transaction
permitted by the Credit Agreement or any other Loan Document, then such
Collateral shall be deemed released from the security interest granted herein
and the Agent, at the request and sole expense of the applicable Grantor, shall
promptly execute and deliver to such Grantor all releases and other documents,
and take such other action, reasonably necessary for the release of the security
interest created hereby or by any other Loan Documents in such Collateral.

(c) Each Grantor agrees that, if any payment made by any Grantor or other Person
and applied to the Secured Obligations is at any time annulled, avoided, set,
aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of any Collateral
are required to be returned by Agent or any other member of the Lender Group to
such Grantor, its estate, trustee, receiver or any other party, including any
Grantor, under any bankruptcy law, state or federal law, common law or equitable
cause, then, to the extent of such payment or repayment, any Lien or other
Collateral securing such liability shall be and remain in full force and effect,
as fully as if such payment had never been made. If, prior to any of the
foregoing, (i) any Lien or other Collateral securing such Grantor’s liability
hereunder shall have been released or terminated by virtue of the foregoing
clause (a), or (ii) any provision of the Guarantee hereunder shall have been
terminated, cancelled or surrendered, such Lien, other Collateral or provision
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any such Grantor in respect of any
Lien or other Collateral securing such obligation or the amount of such payment.

24. Survival. All representations and warranties made by the Grantors in this
Agreement and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that Agent or any
Lender may have had notice or knowledge of any Default or Event of Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any loan or any fee or any other amount payable
under the Credit Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated.

25. CHOICE OF LAW.

(a) THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES
ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE PROVINCE OF ONTARIO AND THE FEDERAL
LAWS OF CANADA APPLICABLE THEREIN.

 

34



--------------------------------------------------------------------------------

(b) EACH GRANTOR SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY ONTARIO COURTS
SITTING IN TORONTO IN ANY ACTION, APPLICATION, REFERENCE OR OTHER PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT AND AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTIONS, APPLICATION, REFERENCE OR OTHER PROCEEDING SHALL BE
HEARD AND DETERMINED IN SUCH ONTARIO COURTS. EACH GRANTOR IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENCE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF ANY SUCH ACTION, APPLICATION OR PROCEEDING.

26. New Subsidiaries. Pursuant to Section 5.11 of the Credit Agreement, certain
Subsidiaries (whether by acquisition or creation) of any Grantor are required to
enter into this Agreement by executing and delivering in favor of Agent a
Joinder to this Agreement in substantially the form of Annex 1. Upon the
execution and delivery of Annex 1 by any such new Subsidiary, such Subsidiary
shall become a Guarantor and Grantor hereunder with the same force and effect as
if originally named as a Guarantor and Grantor herein. The execution and
delivery of any instrument adding an additional Guarantor or Grantor as a party
to this Agreement shall not require the consent of any Guarantor or Grantor
hereunder. The rights and obligations of each Guarantor and Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor or Grantor hereunder.

27. Agent. Each reference herein to any right granted to, benefit conferred upon
or power exercisable by the “Agent” shall be a reference to Agent, for the
benefit of each member of the Lender Group.

28. Miscellaneous.

(a) This Agreement is a Loan Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

(b) Any provision of this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction. Each
provision of this Agreement shall be severable from every other provision of
this Agreement for the purpose of determining the legal enforceability of any
specific provision.

(c) Headings and numbers have been set forth herein for convenience only. Unless
the contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.

(d) Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any member of the Lender Group or any Grantor, whether under
any rule of construction or otherwise. This Agreement has been reviewed by all
parties and shall be construed and interpreted according to the ordinary meaning
of the words used so as to accomplish fairly the purposes and intentions of all
parties hereto.

[Signature pages follow.]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.

 

GRANTORS:     EMCON2007 HOLDCO INC.     By:  

/s/ Bel W. Lazar

      Name: Bel W. Lazar       Title: President     EMCON EMANATION CONTROL LTD.
    By:  

/s/ Bel W. Lazar

      Name: Bel W. Lazar       Title: President     API NANOTRONICS HOLDINGS
CORP.     By:  

/s/ Bel W. Lazar

      Name: Bel W. Lazar       Title: President, Chairman, Chief Executive
Officer, Treasurer and Secretary     API NANOTRONICS SUB, INC.     By:  

/s/ Bel W. Lazar

    Name: Bel W. Lazar     Title: Chief Executive Officer     API ELECTRONICS
GROUP CORP.     By:  

/s/ Bel W. Lazar

    Name: Bel W. Lazar     Title: Chief Executive Officer     FILTRAN LIMITED  
  By:  

/s/ Bel W. Lazar

    Name: Bel W. Lazar     Title: Executive Vice President

[SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

AGENT:     GUGGENHEIM CORPORATE FUNDING, LLC     By:  

/s/ William Hagner

      Name:William Hagner       Title: Senior Managing Director

[SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

ANNEX 1 TO CANADIAN GUARANTEE AND SECURITY AGREEMENT FORM OF JOINDER

Joinder No.         (this “Joinder”), dated as of             20        , to the
Canadian Guarantee and Security Agreement, dated as of February 6, 2013 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Guarantee and Security Agreement”), by and among each of the parties listed on
the signature pages thereto and those additional entities that thereafter become
parties thereto (collectively, severally, each as to 100% of the obligations and
together with their successors and assigns “Grantors” and each, individually, a
“Grantor”) and GUGGENHEIM CORPORATE FUNDING, LLC, in its capacity as agent for
the Lender Group (in such capacity, together with its successors and assigns in
such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement of even date herewith (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”) by and among API Technologies Corp., as borrower (together
with its successors and assigns, the “Borrower”), the lenders party thereto as
“Lenders” (each of such Lenders, together with its successors and assigns, is
referred to hereinafter as a “Lender” and collectively as the “Lenders”), and
Agent, the Lender Group has agreed to make certain financial accommodations
available to the Borrower pursuant to the terms and conditions thereof; and

WHEREAS, initially capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Guarantee and
Security Agreement or, if not defined therein, in the Credit Agreement, and this
Joinder shall be subject to the rules of construction set forth in Section 1(b)
of the Guarantee and Security Agreement, which rules of construction are
incorporated herein by this reference, mutatis mutandis; and

WHEREAS, Grantors have entered into the Guarantee and Security Agreement in
order to induce the Lender Group to make certain financial accommodations to the
Borrower as provided for in the Credit Agreement and the other Loan Documents;
and

WHEREAS, pursuant to Section 5.11 of the Credit Agreement and Section 26 of the
Guarantee and Security Agreement, certain Subsidiaries of the Loan Parties, must
execute and deliver certain Loan Documents, including the Guarantee and Security
Agreement, and the joinder to the Guarantee and Security Agreement by the
undersigned new Grantor or Grantors (collectively, the “New Grantors”) may be
accomplished by the execution of this Joinder in favor of Agent, for the benefit
of the Lender Group; and

WHEREAS, each New Grantor (a) is a Subsidiary of the Borrower and, as such, will
benefit by virtue of the financial accommodations extended to the Borrower by
the Lender Group and (b) by becoming a Grantor will benefit from certain rights
granted to the Grantors pursuant to the terms of the Loan Documents;

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:

1. In accordance with Section 26 of the Guarantee and Security Agreement, each
New Grantor, by its signature below, becomes a “Grantor” and “Guarantor” under
the Guarantee and Security Agreement with the same force and effect as if
originally named therein as a “Grantor” and “Guarantor” and each New Grantor
hereby (a) agrees to all of the terms and provisions of the Guarantee and
Security Agreement applicable to it as a “Grantor” or “Guarantor” thereunder and
(b) represents and warrants that the representations and warranties made by it
as a “Grantor” or “Guarantor” thereunder are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality in the text thereof) on and as of the date hereof. In furtherance of
the



--------------------------------------------------------------------------------

foregoing, each New Grantor hereby (a) severally, as to 100% of the Guaranteed
Obligations, unconditionally and irrevocably guarantees as a primary obligor and
not merely as a surety the full and prompt payment when due, whether upon
maturity, acceleration, or otherwise, of all of the Guaranteed Obligations, and
(b) unconditionally grants, assigns, and pledges to Agent, for the benefit of
the Lender Group, to secure the Secured Obligations, a continuing security
interest in and to all of such New Grantor’s right, title and interest in and to
the Collateral. Each reference to a “Grantor” or “Guarantor” in the Guarantee
and Security Agreement shall be deemed to include each New Grantor. The
Guarantee and Security Agreement is incorporated herein by reference.

2. Schedule 2, “Copyrights”, Schedule 3, “Intellectual Property Licenses”,
Schedule 4, “Patents”, Schedule 5, “Pledged Companies”, Schedule 6,
“Trademarks”, Schedule 7, “Name; Chief Executive Office; Places of Business, Tax
Identification Numbers and Organizational Numbers”, Schedule 8, “Owned Real
Property”, Schedule 9, “Deposit Accounts and Securities Accounts” and Schedule
11, “List of PPSA Filing Jurisdictions” attached hereto supplement Schedule 1,
Schedule 2, Schedule 3, Schedule 4, Schedule 5, Schedule 6, Schedule 7, Schedule
8, Schedule 9 and Schedule 11 respectively, to the GSA Disclosure Letter and
shall be deemed a part thereof for all purposes of the Guarantee and Security
Agreement.

3. Each New Grantor authorizes Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments
thereto (i) describing the Collateral as “all personal property of debtor” or
“all assets of debtor” or words of similar effect, or (ii) describing the
Collateral as being of equal or lesser scope or with greater detail. Each New
Grantor also hereby ratifies any and all financing statements or amendments
previously filed by Agent in any jurisdiction in connection with the Loan
Documents.

4. Each New Grantor represents and warrants to Agent and the Lender Group that
this Joinder has been duly executed and delivered by such New Grantor and
constitutes its legal, valid, and binding obligation, enforceable against it in
accordance with its terms, except as enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium, or
other similar laws affecting creditors’ rights generally and general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity).

5. This Joinder is a Loan Document. This Joinder may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Joinder.
Delivery of an executed counterpart of this Joinder by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Joinder. Any party delivering an
executed counterpart of this Joinder by telefacsimile or other electronic method
of transmission also shall deliver an original executed counterpart of this
Joinder but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Joinder.

6. The Guarantee and Security Agreement, as supplemented hereby, shall remain in
full force and effect.

7. THIS JOINDER SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW SET
FORTH IN SECTION 25 OF THE GUARANTEE AND SECURITY AGREEMENT, AND SUCH PROVISIONS
ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[Signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Guarantee
and Security Agreement to be executed and delivered as of the day and year first
above written.

 

NEW GRANTORS:     [NAME OF NEW GRANTOR]     By:  

 

      Name:       Title:     [NAME OF NEW GRANTOR]     By:  

 

      Name:       Title: AGENT:     GUGGENHEIM CORPORATE FUNDING, LLC     By:  

 

      Name:       Title:

[SIGNATURE PAGE TO JOINDER NO.             TO GUARANTEE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (this “Intellectual Property
Security Agreement”) is made this                     day of             ,
20        , by and among Grantors listed on the signature pages hereof
(collectively, severally, each as to 100% of the obligations and together with
their successors and assigns, “Grantors” and each individually “Grantor”), and
GUGGENHEIM CORPORATE FUNDING, LLC, in its capacity as agent for each member of
the Lender Group (in such capacity, together with its successors and assigns in
such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement of even date herewith (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”) by and among API Technologies Corp., as borrower (together
with its successors and assigns, the “Borrower”), the lenders party thereto as
“Lenders” (each of such Lenders, together with its successors and assigns, is
referred to hereinafter as a “Lender” and collectively as the “Lenders”), and
Agent, the Lender Group has agreed to make certain financial accommodations
available to the Borrower pursuant to the terms and conditions thereof; and

WHEREAS, the members of the Lender Group are willing to make the financial
accommodations to the Borrower as provided for in the Credit Agreement and the
other Loan Documents, but only upon the condition, among others, that Grantors
shall have executed and delivered to Agent, for the benefit of the Lender Group,
that certain Canadian Guarantee and Security Agreement, dated as of February 6,
2013 (including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Guarantee and
Security Agreement”); and

WHEREAS, pursuant to the Guarantee and Security Agreement, Grantors are required
to execute and deliver to Agent, for the benefit of the Lender Group, this
Intellectual Property Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Guarantee and Security Agreement
or, if not defined therein, in the Credit Agreement, and this Intellectual
Property Security Agreement shall be subject to the rules of construction set
forth in Section 1(b) of the Guarantee and Security Agreement, which rules of
construction are incorporated herein by this reference, mutatis mutandis.

2. GRANT OF SECURITY INTEREST IN INTELLECTUAL PROPERTY COLLATERAL. Each Grantor
hereby unconditionally grants, assigns, and pledges to Agent, for the benefit
each member of the Lender Group, to secure the Secured Obligations, a continuing
security interest (referred to in this Intellectual Property Security Agreement
as the “Security Interest”) in all of such Grantor’s right, title and interest
in and to the following, whether now owned or hereafter acquired or arising
(collectively, the “Intellectual Property Collateral”):

(a) all of such Grantor’s Intellectual Property to which it is a party including
those referred to on Schedule I;

(b) all renewals or extensions of the foregoing; and



--------------------------------------------------------------------------------

(c) all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement of any
Intellectual Property exclusively licensed under any Intellectual Property
License, including the right to receive damages, or the right to receive license
fees, royalties, and other compensation under any Intellectual Property License.

3. SECURITY FOR SECURED OBLIGATIONS. This Intellectual Property Security
Agreement and the Security Interest created hereby secures the payment and
performance of the Secured Obligations, whether now existing or arising
hereafter. Without limiting the generality of the foregoing, this Intellectual
Property Security Agreement secures the payment of all amounts which constitute
part of the Secured Obligations and would be owed by Grantors, or any of them,
to Agent or the other members of the Lender Group, whether or not they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor.

4. SECURITY AGREEMENT. The Security Interest granted pursuant to this
Intellectual Property Security Agreement is granted in conjunction with the
security interests granted to Agent, for the benefit of the Lender Group,
pursuant to the Guarantee and Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the Security Interest in the Intellectual Property Collateral made and granted
hereby are more fully set forth in the Guarantee and Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. To the extent there is any inconsistency between this
Intellectual Property Security Agreement and the Guarantee and Security
Agreement, the Guarantee and Security Agreement shall control.

5. AUTHORIZATION TO SUPPLEMENT. Grantors shall give Agent prior written notice
of no less than five (5) Business Days before filing any additional application
for registration of any copyright and prompt notice in writing of any additional
copyright registrations granted therefor after the date hereof. Without limiting
Grantors’ obligations under this Section, Grantors hereby authorize Agent
unilaterally to modify this Intellectual Property Security Agreement by amending
Schedule I to include any future registered copyrights or applications therefor
of each Grantor. Notwithstanding the foregoing, no failure to so modify this
Intellectual Property Security Agreement or amend Schedule I shall in any way
affect, invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.

6. COUNTERPARTS. This Intellectual Property Security Agreement is a Loan
Document. This Intellectual Property Security Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Intellectual Property Security Agreement. Delivery of an executed counterpart of
this Intellectual Property Security Agreement by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Intellectual Property Security
Agreement. Any party delivering an executed counterpart of this Intellectual
Property Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Intellectual Property Security Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Intellectual Property Security Agreement.

7. CHOICE OF LAW PROVISION. THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT SHALL
BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW SET FORTH IN SECTION 25 OF
THE GUARANTEE AND SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED
HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[Signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Intellectual Property
Security Agreement to be executed and delivered as of the day and year first
above written.

 

GRANTORS:    

 

    By:  

 

      Name:       Title:    

 

    By:  

 

      Name:       Title:     ACCEPTED AND ACKNOWLEDGED BY: AGENT:     GUGGENHEIM
CORPORATE FUNDING, LLC     By:  

 

      Name:       Title:

[SIGNATURE PAGE TO INTELLECTUAL PROPERTY SECURITY AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT C

PLEDGED INTERESTS ADDENDUM

This Pledged Interests Addendum, dated as of             , 20        (this
“Pledged Interests Addendum”), is delivered pursuant to Section 7 of the
Canadian Guarantee and Security Agreement referred to below. The undersigned
hereby agrees that this Pledged Interests Addendum may be attached to that
certain Guarantee and Security Agreement, dated as of February 6, 2013, (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Guarantee and Security Agreement”), made by the undersigned, together with the
other Grantors named therein, to GUGGENHEIM CORPORATE FUNDING, LLC, as Agent.
Initially capitalized terms used but not defined herein shall have the meaning
ascribed to such terms in the Guarantee and Security Agreement or, if not
defined therein, in the Credit Agreement, and this Pledged Interests Addendum
shall be subject to the rules of construction set forth in Section 1(b) of the
Guarantee and Security Agreement, which rules of construction are incorporated
herein by this reference, mutatis mutandis. The undersigned hereby agrees that
the additional interests listed on Schedule I shall be and become part of the
Pledged Interests pledged by the undersigned to Agent in the Guarantee and
Security Agreement and any pledged company set forth on Schedule I shall be and
become a “Pledged Company” under the Guarantee and Security Agreement, each with
the same force and effect as if originally named therein.

This Pledged Interests Addendum is a Loan Document. Delivery of an executed
counterpart of this Pledged Interests Addendum by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Pledged Interests Addendum. If the
undersigned delivers an executed counterpart of this Pledged Interests Addendum
by telefacsimile or other electronic method of transmission, the undersigned
shall also deliver an original executed counterpart of this Pledged Interests
Addendum but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Pledged
Interests Addendum.

The undersigned hereby certifies that the representations and warranties set
forth in Section 6 of the Guarantee and Security Agreement of the undersigned
are true and correct as to the Pledged Interests listed herein on and as of the
date hereof.

THIS PLEDGED INTERESTS ADDENDUM SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW SET FORTH IN SECTION 25 OF THE GUARANTEE AND SECURITY AGREEMENT,
AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[Signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Pledged Interests Addendum
to be executed and delivered as of the day and year first above written.

 

[                    ] By:       Name:   Title: